Case: 1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 1 of 51. PageID #: 13




              EXHIBIT A
ase: 1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 2 of 51. PageID #: 1




    FLORIDA
    AUTO POLICY




    Form 9611D FL (07/17)
    version 2.0
                             CONTENTS
ase: 1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 3 of 51. PageID #: 1

   INSURING AGREEMENT.................................................................................. 1

   GENERAL DEFINITIONS.................................................................................. 1

   PART I—LIABILITY TO OTHERS
      Insuring Agreement—Bodily Injury...............................................................3
      Insuring Agreement—Property Damage......................................................3
      Additional Definition.....................................................................................3
      Additional Payments.....................................................................................4
      Exclusions....................................................................................................4
      Limits of Liability...........................................................................................6
      Financial Responsibility Laws......................................................................7
      Other Insurance...........................................................................................7
      Out-of-State Coverage.................................................................................7

   PART II(A)—PERSONAL INJURY PROTECTION COVERAGE
      Insuring Agreement...................................................................................... 8
      Additional Definitions.................................................................................... 8
      Exclusions...................................................................................................10
      Limit of Liability...........................................................................................11
      Other Insurance..........................................................................................12
      Conditions...................................................................................................12
      Extended Personal Injury Protection Coverage...........................................16

   PART II(B)—MEDICAL PAYMENTS COVERAGE
      Insuring Agreement....................................................................................17
      Additional Definitions..................................................................................18
      Exclusions..................................................................................................19
      Limits of Liability.........................................................................................20
      Unreasonable or Unnecessary Medical Expenses....................................21
      Other Insurance.........................................................................................22

   PART III—UNINSURED MOTORIST COVERAGE
      Insuring Agreement....................................................................................22
      Additional Definitions..................................................................................23
      Exclusions..................................................................................................24
      Limits of Liability.........................................................................................24
      Other Insurance.........................................................................................26
      Trust Agreement.........................................................................................27
      Our Rights to Recover Payment.................................................................27

   PART IV—DAMAGE TO A VEHICLE
      Insuring Agreement—Collision Coverage..................................................27
      Insuring Agreement—Comprehensive Coverage.......................................27
                                                            i
       Insuring Agreement—Full
ase: 1:19-cv-02965-JG     Doc Comprehensive
                               #: 1-1 Filed: Window Glass
                                             12/23/19   4 Coverage. ........28 #: 1
                                                          of 51. PageID
     Insuring Agreement—Additional Custom Parts or
   		 Equipment Coverage..............................................................................28
     Insuring Agreement—Rental Reimbursement Coverage............................28
     Insuring Agreement—Loan/Lease Payoff Coverage..................................29
     Insuring Agreement—Pet Injury Coverage.................................................29
     Additional Definitions..................................................................................30
     Exclusions..................................................................................................30
     Limits of Liability.........................................................................................32
     Payment of Loss........................................................................................33
     No Benefit to Bailee...................................................................................33
     Loss Payable Clause..................................................................................33
     Other Sources of Recovery........................................................................34
     Appraisal....................................................................................................34

   PART V—ROADSIDE ASSISTANCE COVERAGE
      Insuring Agreement....................................................................................34
      Additional Definitions..................................................................................35
      Exclusions..................................................................................................35
      Unauthorized Service Provider..................................................................36
      Other Insurance.........................................................................................36

   PART VI—DUTIES IN CASE OF AN ACCIDENT OR LOSS............................36

   PART VII—GENERAL PROVISIONS
      Policy Period and Territory..........................................................................37
      Changes.....................................................................................................37
      Duty to Report Changes............................................................................38
      Settlement of Claims..................................................................................38
      Terms of Policy Conformed to Statutes......................................................38
      Transfer of Interest.....................................................................................38
      Fraud or Misrepresentation........................................................................38
      Payment of Premium and Fees..................................................................39
      Cancellation...............................................................................................40
      Cancellation Refund...................................................................................41
      Rate Increases...........................................................................................41
      Noncancelable Policy.................................................................................41
      Nonrenewal................................................................................................42
      Automatic Termination................................................................................42
      Legal Action Against Us.............................................................................42
      Our Rights to Recover Payment.................................................................43
      Joint and Individual Interests......................................................................44
      Bankruptcy.................................................................................................44
      Mediation...................................................................................................44



                                                           ii
                        FLORIDA
ase: 1:19-cv-02965-JG Doc #: 1-1AUTO POLICY
                                 Filed: 12/23/19 5 of 51. PageID #: 1
                                  INSURING AGREEMENT

   In return for your payment of the premium, we agree to insure you subject to all the
   terms, conditions and limitations of this policy. We will insure you for the coverages
   and the limits of liability shown on this policy’s declarations page. Your policy consists
   of the policy contract, your insurance application, the declarations page, and all en-
   dorsements to this policy.

                                  GENERAL DEFINITIONS

   The following definitions apply throughout the policy. Defined terms are printed in bold-
   face type and have the same meaning whether in the singular, plural, or any other form.
   1.	“Additional auto” means an auto you become the actual or beneficial owner of
       during the policy period that does not permanently replace an auto shown on the
       declarations page if:
       a.	you notify us within 30 days of becoming the owner of the additional auto;
             and
       b.	  you pay any additional premium due.
   	An additional auto will have the broadest coverage we provide for any auto shown
       on the declarations page. If you ask us to insure an additional auto more than
       30 days after you become the actual or beneficial owner, any coverage we provide
       will begin at the time you request coverage.
   2.	“Auto” means a land motor vehicle:
       a.	of the private passenger, pickup body, or cargo van type;
       b.	designed for operation principally upon public roads;
       c.	with at least four wheels; and
       d.	with a gross vehicle weight rating of 12,000 pounds or less, according to the
             manufacturer’s specifications.
   	However, “auto” does not include step-vans, parcel delivery vans, or cargo cutaway
       vans or other vans with cabs separate from the cargo area.
   3.	“Auto business” means the business of selling, leasing, repairing, parking, storing,
       servicing, delivering or testing vehicles.
   4.	“Bodily injury” means bodily harm, sickness, or disease, including death that re-
       sults from bodily harm, sickness, or disease.
   5.	“Covered auto” means:
       a.	any auto or trailer shown on the declarations page for the coverages appli-
             cable to that auto or trailer;
       b.	any additional auto;
       c.	any replacement auto; or
       d.	a trailer owned by you.
   6.	“Declarations page” means the document showing your coverages, limits of li-
       ability, covered autos, premium, and other policy-related information. The declara-
       tions page may also be referred to as the Auto Insurance Coverage Summary.
   7.	“Occupying” means in, on, entering or exiting.
   8.	“Personal vehicle sharing program” means a system or process, operated by a
                                               1
       business, organization,Doc
ase: 1:19-cv-02965-JG          network, group,
                                   #: 1-1      or individual
                                            Filed:           under terms
                                                      12/23/19           of usePageID
                                                                    6 of 51.    pursuant #: 1
         to a written agreement, that facilitates the sharing of private passenger motor ve-
         hicles for use by individuals.
    9.	“Property damage” means physical damage to, destruction of, or loss of use of,
         tangible property.
    10.	“Rated resident” means a person residing in the same household as you at the
         time of the loss who is not a relative, but only if that person is both:
         a.	listed in the “Drivers and household residents” section on the declarations
              page; and
         b.	not designated as either an “Excluded” or a “List Only” driver.
    11.	“Relative” means a person residing in the same household as you, and related to
         you by blood, marriage or adoption, and includes a ward, stepchild, or foster child.
         Your unmarried dependent children temporarily away from home will qualify as a
         relative if they intend to continue to reside in your household.
    12.	“Replacement auto” means an auto that permanently replaces an auto shown on
         the declarations page. However, if the auto being replaced had coverage under
         Part IV—Damage To A Vehicle, such coverage will apply to the replacement auto
         only during the first 30 days after you become the actual or beneficial owner unless
         you notify us within that 30-day period that you want us to extend coverage be-
         yond the initial 30 days. If the auto being replaced did not have coverage under Part
         IV—Damage To A Vehicle, such coverage may be added, but the replacement
         auto will have no coverage under Part IV until you notify us of the replacement
         auto and ask us to add the coverage.
    13.	“Ride-sharing activity” means the use of any vehicle to provide transportation of
         persons for any compensation or fee in connection with a transportation network
         company from the time a user logs on to, or signs in to, any online-enabled appli-
         cation, software, website or system until the time the user logs out of, or signs off of,
         any such online-enabled application, software, website or system, whether or not
         the user has accepted any passenger(s), including the time the user is on the way
         to pick up any passenger(s), or is transporting any passenger(s).
    14.	“Trailer” means a non-motorized trailer, including a farm wagon or farm implement,
         designed to be towed on public roads by an auto:
         a.	while not being used for commercial purposes;
         b.	while not being used as an office, store, or for display purposes; or
         c.	while not being used as a passenger conveyance.
    15.	“Transportation network company” is an organization, sole proprietor, or any
         other entity that provides prearranged transportation services for compensation
         using an online-enabled application or platform to connect passengers with drivers
         using a personal vehicle. This definition does not include shared-expense carpool-
         ing.
    16.	“We,” “us” and “our” mean the underwriting company providing the insurance, as
         shown on the declarations page.
    17.	“You” and “your” mean:
         a.	a person shown as a named insured on the declarations page; and
         b.	the spouse of a named insured if residing in the same household at the time of
              the loss.


                                                  2
ase: 1:19-cv-02965-JG PART
                       Doc I—LIABILITY TO OTHERS
                            #: 1-1 Filed: 12/23/19 7 of 51. PageID #: 1
   INSURING AGREEMENT—BODILY INJURY

   If you pay the premium for this coverage, we will pay damages for bodily injury for
   which an insured person becomes legally responsible because of an accident.

   INSURING AGREEMENT—PROPERTY DAMAGE

   If you pay the premium for this coverage, we will pay damages for property damage
   for which an insured person becomes legally responsible because of an accident.

   Damages for bodily injury and property damage include prejudgment interest award-
   ed against an insured person, where owed by law.

   If you pay the premium for Bodily Injury Liability and Property Damage Liability, we will
   settle or defend, at our option, any claim for bodily injury or property damage cov-
   ered by this Part I. Our duty to settle or defend ends after we have paid the applicable
   limit of liability for the accident that is the basis of the lawsuit. Our duty to settle or de-
   fend does not include any sanctions awarded or assessed against an insured person
   due to intentional misrepresentation or concealment committed by that insured person
   during the course of any lawsuit, associated discovery, or other proceedings.

   If you pay the premium for Property Damage Liability only, we will settle or defend, at
   our option, any claim for property damage covered by this Part I. Our duty to settle
   or defend ends after we have paid the applicable limit of liability for the accident that
   is the basis of the lawsuit. Our duty to settle or defend does not include any sanctions
   awarded or assessed against an insured person due to intentional misrepresentation
   or concealment committed by that insured person during the course of any lawsuit,
   associated discovery, or other proceedings.

   Satisfaction by an insured person of a judgment for bodily injury or property dam-
   age shall not be a condition precedent to the right or duty of us to make payment for
   such bodily injury or property damage.

   ADDITIONAL DEFINITION

   When used in this Part I:
   “Insured person” means:
   a.	you, a relative, or a rated resident with respect to an accident arising out of the
       ownership, maintenance or use of an auto or a trailer;
   b.	any person with respect to an accident arising out of that person’s use of a covered
       auto with the permission of you, a relative, or a rated resident;
   c.	any person or organization with respect only to vicarious liability for the acts or
       omissions of a person described in a. or b. above; and
   d.	any “Additional Interest” shown on the declarations page with respect only to its
       liability for the acts or omissions of a person described in a. or b. above.

                                                 3
ase:ADDITIONAL PAYMENTSDoc #: 1-1 Filed: 12/23/19 8 of 51. PageID #: 2
     1:19-cv-02965-JG
   In addition to our limit of liability, we will pay for an insured person:
   1.	all expenses we incur in the settlement of any claim or in the defense of an insured
        person in any lawsuit. This does not include attorney fees or sanctions awarded or
        assessed against an insured person unless they were taxed against an insured
        because the Company, while providing a defense, rejected an offer of judgment at
        or below the applicable limit of liability;
   2.	interest accruing after entry of judgment, until we have paid, offered to pay, or de-
        posited in court, that portion of the judgment which does not exceed our limit of
        liability. This does not apply if we have not been given notice of suit or the opportu-
        nity to defend an insured person;
   3.	the premium on any appeal bond or attachment bond required in any lawsuit we
        defend. We have no duty to purchase a bond in an amount exceeding our limit of
        liability, and we have no duty to apply for or furnish these bonds;
   4.	up to $250 for a bail bond required because of an accident resulting in bodily in-
        jury or property damage covered under this Part I. We have no duty to apply for
        or furnish this bond; and
   5.	reasonable expenses, including loss of earnings up to $200 per day, incurred at
        our request.

   EXCLUSIONS—READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EX-
   CLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART I.

   Coverage under this Part I, including our duty to defend, will not apply to any insured
   person for:
   1.	bodily injury or property damage arising out of the ownership, maintenance or
       use of any vehicle or trailer while being used:
       a.	to carry persons or property for compensation or a fee;
       b.	for retail or wholesale delivery, including, but not limited to, the pickup, transport
            or delivery of magazines, newspapers, mail or food; or
       c. for ride-sharing activity.
       This exclusion does not apply to shared-expense car pools;
   2.	any liability assumed under any contract or agreement by you or a relative;
   3.	bodily injury to an employee of that insured person arising out of or within the
       course of employment. This exclusion does not apply to domestic employees if
       benefits are neither paid nor required to be provided under workers’ compensation,
       disability benefits, or similar laws;
   4.	bodily injury or property damage arising out of an accident involving any vehicle
       while being maintained or used by a person while employed or engaged in any
       auto business. This exclusion does not apply to you, a relative, a rated resident,
       or an agent or employee of you, a relative, or a rated resident, when using a
       covered auto;
   5.	bodily injury or property damage arising out of the use of any vehicle, and result-
       ing from, or sustained during practice or preparation for:
       a.	any pre-arranged or organized racing, stunting, speed or demolition contest or
            activity by an insured person; or

                                                 4
       b.	any driving activityDoc
ase: 1:19-cv-02965-JG          conducted
                                   #: 1-1on aFiled:
                                              permanent or temporary
                                                    12/23/19    9 ofracetrack or race- #: 2
                                                                     51. PageID
              course by an insured person;
    6.	 bodily injury or property damage due to a nuclear reaction or radiation;
    7.	 bodily injury or property damage for which insurance:
         a.	is afforded under a nuclear energy liability insurance contract; or
         b.	would be afforded under a nuclear energy liability insurance contract but for its
              termination upon exhaustion of its limit of liability;
    8.	any obligation for which the United States Government is liable under the Federal
         Tort Claims Act. This exclusion will apply only to the damages that are in excess of
         the minimum limits of liability coverage required by the financial responsibility law of
         the state of Florida;
    9.	 bodily injury or property damage caused by an intentional act of any insured
         person, or at the direction of any insured person, even if the actual injury or dam-
         age is different than that which was intended or expected. With respect to persons
         sustaining bodily injury or property damage who do not also qualify as insured
         persons, this exclusion will apply only to the damages that are in excess of the
         minimum limits of liability coverage required by the financial responsibility law of the
         state of Florida;
    10.	property damage to any property owned by, rented to, being transported by, used
         by, or in the charge of that insured person. This exclusion does not apply to a
         rented residence or a rented garage;
    11.	bodily injury to you or a relative;
    12.	bodily injury or property damage arising out of the ownership, maintenance, or
         use of any vehicle owned by you or furnished or available for your regular use,
         other than a covered auto for which this coverage has been purchased;
    13.	bodily injury or property damage arising out of the ownership, maintenance or
         use of any vehicle owned by a relative or furnished or available for the regular use
         of a relative, other than a covered auto for which this coverage has been pur-
         chased. This exclusion does not apply to your maintenance or use of such vehicle;
    14.	bodily injury or property damage arising out of your, a relative’s, or a rated
         resident’s use of a vehicle, other than a covered auto, without the permission of
         the owner of the vehicle or the person in lawful possession of the vehicle;
    15.	bodily injury or property damage arising out of the use of a covered auto while
         leased or rented to others or given in exchange for any compensation, including
         while being used in connection with a personal vehicle sharing program. This
         exclusion does not apply to the operation of a covered auto by you, a relative,
         or a rated resident, and will only apply to the damages that are in excess of the
         minimum limits of liability coverage required by the financial responsibility law of the
         state of Florida;
    16.	punitive or exemplary damages; or
    17.	bodily injury or property damage caused by, or reasonably expected to result
         from, a criminal act or omission, excluding moving traffic violations, of any insured
         person. This exclusion applies regardless of whether that insured person is ac-
         tually charged with, or convicted of, a crime. With respect to persons sustaining
         bodily injury or property damage who do not also qualify as insured persons,
                                                 5
        this exclusion will apply
ase: 1:19-cv-02965-JG          Doconly#:to1-1
                                           the damages that are in excess
                                                Filed: 12/23/19     10 of of51.
                                                                             the PageID
                                                                                 minimum #: 2
         limits of liability coverage required by the financial responsibility law of the state of
         Florida.

     LIMITS OF LIABILITY

     The limit of liability shown on the declarations page for liability coverage is the most we
     will pay regardless of the number of:
     1.	claims made;
     2.	  covered autos;
     3.	  insured persons;
     4.	lawsuits brought;
     5.	vehicles involved in the accident; or
     6.	premiums paid.

     If your declarations page shows a split limit:
     1.	the amount shown for “each person” is the most we will pay for all damages due to
          bodily injury to one person resulting from any one accident;
     2.	subject to the “each person” limit, the amount shown for “each accident” is the most
          we will pay for all damages due to bodily injury sustained by two or more persons
          in any one accident; and
     3.	the amount shown for “property damage” is the most we will pay for the total of all
          property damage resulting from any one accident.

     The “each person” limit of liability applies to the total of all claims made for bodily injury
     to a person and all claims of others derived from such bodily injury, including, but not
     limited to, emotional injury or mental anguish resulting from the bodily injury of another
     or from witnessing the bodily injury to another, loss of society, loss of companionship,
     loss of services, loss of consortium, and wrongful death, if recoverable under the ap-
     plicable law.

     If the declarations page shows that “combined single limit” or “CSL” applies, the
     amount shown is the most we will pay for the total of all damages resulting from any
     one accident. However, without changing this limit of liability, we will comply with any law
     that requires us to provide any separate limits.

     No one is entitled to duplicate payments for the same elements of damages.

     Any payment to a person under this Part I for bodily injury will be reduced by:
     1.	any payment made to that person for bodily injury under Part III—Uninsured Mo-
         torist Coverage; and
     2.	any amounts that are paid or payable to that person as personal injury protection
         benefits.


                                                   6
ase:If1:19-cv-02965-JG          Docby#:us1-1
      multiple auto policies issued       are inFiled:
                                                 effect for you, we will11
                                                          12/23/19       payofno51.
                                                                                 morePageID
                                                                                      than the #: 2
     highest limit of liability for this coverage available under any one policy.

     An auto and attached trailer are considered one auto. Therefore, the limits of liability
     will not be increased for an accident involving an auto that has an attached trailer.

     FINANCIAL RESPONSIBILITY LAWS

     When we certify this policy as proof of financial responsibility, this policy will comply with
     the law to the extent required. The insured person must reimburse us if we make a
     payment that we would not have made if this policy was not certified as proof of financial
     responsibility.

     OTHER INSURANCE

     If there is any other applicable liability insurance or bond, we will pay only our share of
     the damages. Our share is the proportion that our limit of liability bears to the total of all
     applicable limits. Any insurance we provide for a vehicle or trailer, other than a covered
     auto, will be excess over any other collectible insurance, self-insurance, or bond.

     However, when you, a relative, or a rated resident rent or lease an auto, the liability
     coverage provided by the lessor’s policy shall be primary unless the rental or lease
     agreement includes a provision in the form specified in Florida Statute §627.7263, as
     amended, stating that the lessee or rentee’s liability insurance and personal injury pro-
     tection insurance shall be primary. If the rental or lease agreement includes such a
     provision, our duty to pay damages under this Part I, and our duty to defend you, a
     relative, or a rated resident under this Part I, shall be primary to any liability coverage
     provided by the lessor or owner for operation of that auto by you, a relative, or a rated
     resident. We have no duty to defend the lessor or owner of that auto under this Part I.

     OUT-OF-STATE COVERAGE

     If an accident to which this Part I applies occurs in any state, territory or possession of
     the United States of America or any province or territory of Canada, other than the one
     in which a covered auto is principally garaged, and the state, province, territory or pos-
     session has:
     1.	a financial responsibility or similar law requiring limits of liability for bodily injury
          or property damage higher than the limits shown on the declarations page, this
          policy will provide the higher limits; or
     2.	a compulsory insurance or similar law requiring a non-resident to maintain insur-
          ance whenever the non-resident uses an auto in that state, province, territory or
          possession, this policy will provide the greater of:
          a.	the required minimum amounts and types of coverage; or
          b.	the limits of liability under this policy.


                                                   7
            PART II(A)—PERSONAL
ase: 1:19-cv-02965-JG           INJURY
                        Doc #: 1-1     PROTECTION
                                   Filed: 12/23/19 COVERAGE
                                                    12 of 51. PageID #: 2

    INSURING AGREEMENT

    If you pay the premium for this coverage, we will pay benefits that an insured person
    is entitled to receive pursuant to the Florida Motor Vehicle No-Fault Law, as amended,
    because of bodily injury:
    1. caused by an accident;
    2. sustained by an insured person; and
    3. arising out of the ownership, maintenance or use of a motor vehicle.

    Personal Injury Protection Coverage benefits consist of:
    1. medical benefits;
    2. disability benefits; and
    3. death benefits.

    ADDITIONAL DEFINITIONS

    When used in this Part II(A):
    1.	“Death benefits” means benefits of $5,000 payable per individual if an insured
        person dies because of injury covered under this Part II(A).
    2.	“Disability benefits” means 60 percent of any work loss per insured person
        from inability to work proximately caused by the injury sustained by the insured
        person. Disability benefits also include all expenses reasonably incurred in ob-
        taining from others ordinary and necessary services in lieu of those services that,
        but for the bodily injury, the insured person would have performed without in-
        come for the benefit of his or her household.
    3.	“Emergency medical condition” means a medical condition manifesting itself by
        acute symptoms of sufficient severity, which may include severe pain, such that the
        absence of immediate medical attention could reasonably be expected to result in
        any of the following:
        a. serious jeopardy to patient health;
        b. serious impairment to bodily functions; or
        c. serious dysfunction of any bodily organ or part.
    4. “Insured person” means:
        a.	  you or any resident relative sustaining bodily injury while occupying a mo-
              tor vehicle, or when struck by a motor vehicle while not occupying a self-
              propelled vehicle;
        b. any person sustaining bodily injury while occupying a covered auto; or
        c.	any person, if a resident of Florida, sustaining bodily injury when struck by a
              covered auto while not occupying a self-propelled vehicle.
    	For purposes of this definition, “covered auto” includes an attached trailer or semi-
        trailer designed for use with such vehicle.
    5.	“Medical benefits” means 80 percent of all reasonable expenses incurred for
        medically necessary medical, surgical, x-ray, dental and rehabilitative services,
        including prosthetic devices and medically necessary ambulance, hospital and

                                               8
        nursing services. All ofDoc
ase: 1:19-cv-02965-JG            the following
                                      #: 1-1 statutory
                                               Filed: references
                                                       12/23/19are
                                                                 13toof
                                                                     Florida
                                                                        51. law. Medi- #: 2
                                                                             PageID
        cal benefits are limited to: 1) services and care received within the initial 14 days
        after the motor vehicle accident, or 2) follow-up services and care received beyond
        the initial 14 days after the motor vehicle accident if services and care have been
        previously received within the initial 14 days after the motor vehicle accident, and
        a referral for more services and care has been provided by a statutorily authorized
        provider, and the follow-up services and care are consistent with the underlying
        medical diagnosis. Medical benefits provide reimbursement for: 1) initial services
        and care that are lawfully provided, supervised, ordered, or prescribed by a physi-
        cian licensed under chapter 458 or chapter 459, a dentist licensed under chapter
        466, or a chiropractic physician licensed under chapter 460 or that are provided in
        a hospital or in a facility that owns, or is wholly owned by, a hospital. Initial services
        and care may also be provided by a person or entity licensed under part III of chap-
        ter 401 which provides emergency transportation and treatment, or 2) upon referral
        by a provider described in subparagraph 1), follow-up services and care consistent
        with the underlying medical diagnosis rendered pursuant to subparagraph 1) which
        may be provided, supervised, ordered, or prescribed only by a physician licensed
        under chapter 458 or chapter 459, a chiropractic physician licensed under chapter
        460, a dentist licensed under chapter 466, or, to the extent permitted by applicable
        law and under the supervision of such physician, osteopathic physician, chiroprac-
        tic physician, or dentist, by a physician assistant licensed under chapter 458 or
        chapter 459 or an advanced registered nurse practitioner licensed under chapter
        464. Follow-up services and care may also be provided by the following persons
        or entities: a) hospital or ambulatory surgical center licensed under chapter 395,
        b) an entity wholly owned by one or more physicians licensed under chapter 458
        or chapter 459, chiropractic physicians licensed under chapter 460, or dentists li-
        censed under chapter 466 or by such practitioners and the spouse, parent, child,
        or sibling of such practitioners, c) an entity that owns or is wholly owned, directly or
        indirectly, by a hospital or hospitals, d) a physical therapist licensed under chapter
        486, based upon a referral by a provider described in this subparagraph, e) a health
        care clinic licensed under part X of chapter 400 which is accredited by an accredit-
        ing organization whose standards incorporate comparable regulations required by
        this state, or (i) has a medical director licensed under chapter 458, chapter 459,
        or chapter 460; (ii) has been continuously licensed for more than 3 years or is a
        publicly traded corporation that issues securities traded on an exchange registered
        with the United States Securities and Exchange Commission as a national securi-
        ties exchange; and (iii) provides at least four of the following medical specialties: (A)
        General medicine, (B) Radiography, (C) Orthopedic medicine, (D) Physical medi-
        cine, (E) Physical therapy, (F) Physical rehabilitation, (G) Prescribing or dispensing
        outpatient prescription medication, (H) Laboratory services. Medical benefits do
        not include massage, as defined in FL. St. 480.033, or acupuncture, as defined in
        FL. St. 457.102, regardless of the person, entity or licensee providing the massage
        or acupuncture, and a licensed massage therapist or licensed acupuncturist will
        not be reimbursed for medical benefits.
    6.	“Medically necessary” refers to a medical service or supply that a prudent physi-
        cian would provide for the purpose of preventing, diagnosing, or treating an illness,
                                                  9
        injury, disease, or symptom
ase: 1:19-cv-02965-JG          Doc in
                                    #:a1-1
                                        manner that is:
                                           Filed:     12/23/19 14 of 51. PageID #: 2
        a. in accordance with generally accepted standards of medical practice;
        b. clinically appropriate in terms of type, frequency, extent, site, and duration; and
        c.	not primarily for the convenience of the patient, physician, or other health care
             provider.
    7.	“Motor vehicle” means any self-propelled vehicle with four or more wheels which
        is of a type both designed and required to be licensed for use on the highways of
        the State of Florida and any trailer or semi-trailer designed for use with such vehi-
        cle. A motor vehicle does not include a mobile home or any motor vehicle which
        is used in mass transit, other than public school transportation, and designed to
        transport more than five passengers exclusive of the operator of the motor vehicle
        and which is owned by a municipality, a transit authority, or a political subdivision of
        the state.
    8.	“Owner” means a person who holds the legal title to a motor vehicle, or, in the
        event a motor vehicle is the subject of a security agreement or lease with an op-
        tion to purchase with the debtor or lessee having the right to possession, then the
        debtor or lessee shall be deemed the owner.
    9.	“Resident relative” means a relative of any degree by blood or by marriage, or who
        is adopted, a foster child, or a ward of the state, and who usually makes his or her
        home in the same family unit, whether or not temporarily living elsewhere.
    10. “Work loss” means loss of gross income and loss of earning capacity.

    EXCLUSIONS—READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EX-
    CLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART
    II(A).

    Coverage under this Part II(A) does not apply to bodily injury:
    1.	sustained by you or a resident relative while occupying another motor vehicle
        owned by you and not insured under this policy;
    2.	sustained by any person operating a covered auto without your express or im-
        plied consent;
    3.	to any injured person, if such person’s conduct contributed to his or her bodily
        injury under any of the following circumstances:
        a. causing bodily injury to himself or herself intentionally; or
        b.	sustaining bodily injury while committing a felony. However, whenever an in-
             sured is charged with such conduct, the required 30-day payment provision
             shall be held in abeyance, and the insurer shall withhold payment of any per-
             sonal injury protection benefits pending the outcome of the case at the trial
             level. If the charge is nolle prossed or dismissed or the insured is acquitted, the
             30-day payment provision shall run from the date the insurer is notified of such
             action;
    4.	sustained by any person, other than you, if such person is the owner of a motor
        vehicle with respect to which security is required under the Florida Motor Vehicle
        No-Fault Law, as amended;
    5.	sustained by any person, other than you or a resident relative, who is entitled to
        personal injury protection benefits from the insurer or owner of a motor vehicle
        that is not a covered auto under this policy;
                                                10
ase:6.	sustained by any person
     1:19-cv-02965-JG        Docwhile occupying
                                  #: 1-1  Filed:a motor vehicle
                                                  12/23/19    15while located
                                                                 of 51.       for use #: 2
                                                                           PageID
        as a residence or premises;
    7.	with respect to work loss, if such bodily injury is sustained by you, and if a named
        insured has elected to exclude work loss for either you, or your dependent resi-
        dent relatives, as indicated on the declarations page;
    8.	with respect to work loss, if such bodily injury is sustained by a dependent resi-
        dent relative, and if a named insured has elected to exclude work loss for you and
        dependent resident relatives, as indicated on the declarations page; or
    9.	sustained by any person while occupying a covered auto while it is being used
        for ride-sharing activity.

    LIMIT OF LIABILITY

    The limit of liability shown on the declarations page for Personal Injury Protection is
    the most we will pay for each insured person injured in any one accident, regardless
    of the number of:
    1. claims made;
    2. covered autos;
    3. insured persons;
    4. lawsuits brought;
    5. vehicles involved in the accident; or
    6. premiums paid.

    If no emergency medical condition exists or no determination has been made, the
    maximum reimbursement for medical benefits and disability benefits is limited to
    $2,500. If an emergency medical condition exists, the insured is eligible to receive
    up to $10,000 in medical benefits and disability benefits. That determination can
    affirmatively be made only by a physician or physician assistant licensed under chapter
    458 or 459, a dentist licensed under chapter 466, or an advanced registered nurse
    practitioner licensed under chapter 464, and further can be made only if no physician
    or physician assistant licensed under chapter 458 or 459, no chiropractic physician li-
    censed under chapter 460, no dentist licensed under chapter 466, no advanced reg-
    istered nurse practitioner licensed under chapter 464, no physical therapist licensed
    under chapter 486, and no person or entity licensed under part III of chapter 401 who
    provides emergency transportation and treatment has determined that the injured per-
    son did not have an emergency medical condition. This provision is applicable to
    all claims without regard to the identity, or status, of the entity seeking reimbursement,
    including those claims submitted by government entities possessing a statutory right to
    present claims under this Part II(A).

    Benefits received under any workers’ compensation law shall be credited against the
    benefits provided under this Part II(A). Any deductible elected by a named insured un-
    der Personal Injury Protection Coverage applies to those persons indicated as subject
    to a deductible on the declarations page. Any deductible that applies to the named
    insured shall apply to all persons listed as a named insured on the declarations page
    and any spouse of a named insured. When a deductible applies, the deductible will
    be applied to 100 percent of the expenses and losses covered under Personal Injury
    Protection Coverage. A separate $5,000 benefit limit is reserved exclusively for death
    benefits. However, the deductible shall not be applied to reduce death benefits.
                                               11
ase:Personal Injury Protection Coverage
     1:19-cv-02965-JG                   is primary
                               Doc #: 1-1          to the
                                              Filed:      Medical Payments
                                                       12/23/19            Coverage
                                                                   16 of 51.  PageIDun- #: 2
     der Part II(B).

     OTHER INSURANCE

     If there is other applicable personal injury protection coverage for the same injury to
     any one insured person, the most the insured person may recover is the maximum
     amount payable for personal injury protection benefits under the Florida Motor Vehicle
     No-Fault Law, as amended. If there is other applicable personal injury protection cov-
     erage, and we make a payment under this Part II(A), we are entitled to recover from
     each of the other insurers an equitable pro rata share of the benefits paid and expenses
     incurred in processing the claim.

     If an insured person sustains bodily injury while occupying, or through being struck
     by, a motor vehicle which is rented or leased, the liability coverage and the personal
     injury protection coverage provided by the lessor’s policy shall be primary unless the
     rental or lease agreement includes a provision which specifies that the valid and collect-
     ible liability insurance and personal injury protection insurance of any authorized rental
     or leasing driver is primary for the limits of liability and personal injury protection cover-
     age required by §§ 324.021(7) and 627.736, Florida Statutes.

     CONDITIONS

     In addition to the duties set forth in Part VI of this policy and the provisions set forth in
     Part VII of this policy, the following conditions apply to coverage afforded under this Part
     II(A).

     Policy Period and Territory. The coverage under this Part II(A) applies only to acci-
     dents which occur during the policy period:
     1. in the State of Florida; and
     2.	with respect to you or a resident relative, while occupying a covered auto out-
         side the State of Florida but within the United States of America, its territories or
         possessions, or Canada; and
     3.	with respect to you, while occupying a motor vehicle owned by a resident rela-
         tive, and for which security is maintained under the Florida Motor Vehicle No-Fault
         Law, as amended, outside the State of Florida but within the United States of Amer-
         ica, its territories or possessions, or Canada.

     Duties in Case of an Accident or Loss. As a condition precedent to obtaining Per-
     sonal Injury Protection Coverage, a person must:
     1.	cooperate with us in any matter concerning a claim or lawsuit;
     2.	provide any written proof of loss we may reasonably require;
     3.	allow us to take signed and recorded statements, including sworn statements and
         examinations under oath, which we may conduct outside the presence of you or
         any other person claiming coverage, and answer all reasonable questions we may
         ask and provide any documents, records, or other tangible items that we request,
         when, where, and as often as we may reasonably require; and
     4.	authorize us to obtain medical and other records.
                                                  12
ase:Examination under Oath.Doc
     1:19-cv-02965-JG       An insured
                                 #: 1-1seeking
                                         Filed:benefits must comply
                                                 12/23/19      17 ofwith
                                                                     51.thePageID
                                                                            terms of #: 2
    the policy, which include, but are not limited to, submitting to an examination under oath.
    The scope of questioning during the examination under oath is limited to relevant infor-
    mation or information that could reasonably be expected to lead to relevant information.
    Compliance with this paragraph is a condition precedent to receiving benefits.

    Refusal to Submit to Medical Examination. If a person making a claim under this
    Part II(A) unreasonably refuses to submit to or fails to appear at a medical examination
    required by us, we shall not be liable for further payments under this Part II(A). A refusal
    to submit to or failure to appear at two examinations raises a rebuttable presumption
    that the refusal or failure was unreasonable.

    Right of Reimbursement from Owner or Insurer of Commercial Motor Vehicle. If
    we make a payment under this Part II(A) to any person sustaining bodily injury while
    occupying a commercial motor vehicle, as defined under the Florida Motor Vehicle
    No-Fault Law, as amended, or when struck by a commercial motor vehicle while not
    occupying a self-propelled vehicle, we shall have a right of reimbursement, to the ex-
    tent of our payment, against the owner of the commercial motor vehicle or the owner’s
    insurer. This right of reimbursement shall not apply from the owners or registrants of
    motor vehicles being used as taxicabs.

    Unreasonable or Unnecessary Medical Benefits. If an insured person incurs med-
    ical benefits that we deem to be unreasonable or unnecessary, we may refuse to pay
    for those medical benefits and contest them.

    We will determine to be unreasonable any charges incurred that exceed the maximum
    charges set forth in Section 627.736 (5)(a)(1) (a through f) of the Florida Motor Vehicle
    No-Fault Law, as amended. Pursuant to Florida law, we will limit reimbursement to a
    maximum of, and pay an amount not to exceed 80 percent of the following schedule of
    maximum charges:
    a.	for emergency transport and treatment by providers licensed under Chapter 401 of
        the Florida Statutes, 200 percent of Medicare;
    b.	for emergency services and care provided by a hospital licensed under Chapter
        395 of the Florida Statutes, 75 percent of the hospital’s usual and customary charg-
        es;
    c.	for emergency services and care as defined by Section 395.002 of the Florida
        Statutes, provided in a facility licensed under Chapter 395 rendered by a physician
        or dentist, and related hospital inpatient services rendered by a physician or dentist,
        the usual and customary charges in the community;
    d.	for hospital inpatient services, other than emergency services and care, 200 per-
        cent of the Medicare Part A prospective payment applicable to the specific hospital
        providing the inpatient services;
    e.	for hospital outpatient services, other than emergency services and care, 200 per-
        cent of the Medicare Part A Ambulatory Payment Classification for the specific hos-
        pital providing the outpatient services; and
                                                13
ase:f.	 for all other medical services,
      1:19-cv-02965-JG         Doc #: 1-1supplies and 12/23/19
                                              Filed:  care, 200 percent
                                                                  18 ofof51.
                                                                          the PageID
                                                                              allowable #: 3
       amount under the participating physicians fee schedule of Medicare Part B, except
       as follows:
       (1)	for services, supplies and care provided by ambulatory surgical centers and
            clinical laboratories, 200 percent of the allowable amount under Medicare Part
            B; and
       (2)	for durable medical equipment, 200 percent of the allowable amount under
            “The Durable Medical Equipment Prosthetics/Orthotics and Supplies” fee
            schedule of Medicare Part B.
     	However, if such services, supplies or care is not reimbursable under Medicare
       Part B, as provided in this subsection f., we will limit reimbursement to a maximum
       of, and pay an amount not to exceed 80 percent of the maximum reimbursable
       allowance under workers’ compensation, as determined under Section 440.13 of
       the Florida Statutes, and rules adopted thereunder which are in effect at the time
       such services, supplies or care is provided. Services, supplies or care that is not
       reimbursable under Medicare or workers’ compensation will not be reimbursed by
       us.

     The applicable fee schedule or payment limitation under Medicare is the fee schedule
     or payment limitation in effect on March 1 of the service year in which the services, sup-
     plies or care is rendered and for the area in which such services, supplies or care is ren-
     dered. This applicable fee schedule or payment limitation applies to service, supplies, or
     care rendered during that service year, notwithstanding any subsequent change made
     to the fee schedule or payment limitation, except that it may not be less than the allow-
     able amount under the applicable schedules of Medicare Part B for 2007 for medical
     services, supplies, and care subject to Medicare Part B. For purposes of this paragraph,
     “service year” means the period from March 1 through the end of February of the fol-
     lowing year.

     In determining the appropriate reimbursement under the applicable Medicare fee
     schedule, all reasonable, medically necessary, and covered charges for services,
     supplies and care submitted by physicians, non-physician practitioners, or any other
     provider will be subject to the Center for Medicare Services (CMS) coding policies and
     payment methodologies, including applicable modifiers. The CMS policies include, but
     are not limited to: coding edits, both mutually exclusive and inclusive, payment limita-
     tions, and coding guidelines subject to the National Correct Coding Initiative (NCCI),
     Hospital Outpatient Prospective Payment System (OPPS), Multiple Procedure Payment
     Reduction (MPPR), and Multiple Surgery Reduction Rules (MSRR).

     We will reduce any payment to a medical provider under this Part II(A) by any amounts
     we deem to be unreasonable medical benefits. However, the medical benefits shall
     provide reimbursement only for such services, supplies and care that are lawfully ren-
     dered, supervised, ordered or prescribed. Any reductions taken will not affect the rights
     of an insured person for coverage under this Part II(A). Whenever a medical provider
     agrees to a reduction of medical benefits charged, any co-payment owed by an in-
     sured person will also be reduced.


                                                 14
ase:We have the right under this
    1:19-cv-02965-JG         Doc Part
                                   #:II(A)
                                       1-1toFiled:
                                            limit reimbursement
                                                      12/23/19 in19
                                                                  accordance with any #: 3
                                                                    of 51. PageID
    negotiated medical provider agreement to which we have access. However, if an in-
    sured person chooses not to use such a provider with whom we have a negotiated
    agreement, we will not use that negotiated rate to establish what is considered reason-
    able for that area.

    The insured person shall not be responsible for payment of any reductions applied
    by us. If a medical provider disputes an amount paid by us, we will be responsible for
    resolving such dispute. If a lawsuit is initiated against an insured person as a result
    of the reduction of a medical bill by us, other than reductions taken pursuant to FL St.
    627.736 (5)(a)(1) (a through f), we will provide the insured person with a legal defense
    by counsel of our choice, and pay any resulting judgment. The insured person must
    cooperate with us in the defense of any claim or lawsuit. If we ask an insured person
    to attend hearings or trials, we will pay up to $200 per day for loss of wages or salary.
    We will also pay other reasonable expenses incurred at our request. Said payments
    will not operate to reduce the policy limits of liability.

    Notice That Policy Limits Have Been Reached. Where a dispute exists between the
    insured person and us, or between a person or entity holding a valid assignment and
    us, upon request, we will notify the insured person or the assignee that the policy
    limits have been reached within 15 days after the limits have been reached.

    Rejection or Partial Payment due to Error in Claim. Pursuant to FL St. 627.736(4)
    (b)(3), if we pay only a portion of a claim or reject a claim due to an alleged error in the
    claim, we will, at the time of the partial payment or rejection, provide an itemized speci-
    fication or explanation of benefits due to the specified error. Upon receiving the specifi-
    cation or explanation, the person making the claim, at the person’s option and without
    waiving any other legal remedy for payment, will have 15 days to submit a revised claim,
    which shall be considered a timely submission of written notice of a claim.

    Reasonable Belief of Fraud. Pursuant to FL St. 627.736(4)(h), benefits are not due
    or payable to or on the behalf of an insured person if that person has committed, by
    a material act or omission, insurance fraud relating to coverage under this Part II(A), if
    the fraud is admitted to in a sworn statement by the insured person or established in
    a court of competent jurisdiction. Any insurance fraud voids all coverage arising from
    the claim related to such fraud under this Part II(A) of the insured person who com-
    mitted the fraud, irrespective of whether a portion of the insured person’s claim may
    be legitimate, and any benefits paid before the discovery of the fraud is recoverable by
    us in its entirety from the person who committed insurance fraud. The prevailing party
    is entitled to its costs and attorney fees in any action we may bring to enforce our right
    of recovery under this paragraph.

    Pursuant to FL St. 627.736(4)(i), if we have a reasonable belief that a fraudulent
    insurance act, for the purposes of FL St. 626.989 or FL St. 817.234, has been com-
    mitted, we will notify the insured person, in writing, within 30 days after submission
    of the claim that the claim is being investigated for suspected fraud. Beginning at the
    end of the initial 30-day period, we will have an additional 60 days to conduct a fraud
                                                15
ase:investigation. Notwithstanding
     1:19-cv-02965-JG         Docthe
                                   #: demand letter requirements
                                      1-1 Filed:    12/23/19 20  of FL
                                                                     of St.
                                                                        51.627PageID
                                                                              .736(10), #: 3
     no later than 90 days after the submission of the claim, we will deny the claim or pay
     the claim with simple interest as provided by law. Interest shall be assessed from
     the day the claim was submitted until the day the claim is paid. All claims denied for
     suspected fraudulent insurance acts shall be reported to the Division of Investigative
     and Forensic Services.

     Log of Benefits Paid. We will create and maintain for each insured person a log of
     personal injury protection benefits paid. If litigation is commenced, then we will provide
     to the insured person a copy of the log within 30 days after receiving a request for
     same.

     EXTENDED PERSONAL INJURY PROTECTION COVERAGE

     If you have purchased Extended Personal Injury Protection Coverage, all other provi-
     sions of the policy apply with the exception that, as applied to bodily injury sustained
     by you or a resident relative, the definitions of “disability benefits” and “medical
     benefits” under this Part II(A) are deleted and replaced by the following:

     	“Disability benefits” means 80 percent of any work loss per insured person
       from inability to work proximately caused by the injury sustained by the insured
       person. Disability benefits also include all expenses reasonably incurred in ob-
       taining from others ordinary and necessary services in lieu of those services that,
       but for the bodily injury, the insured person would have performed without in-
       come for the benefit of his or her household.

     	“Medical benefits” means all reasonable expenses incurred for medically neces-
       sary medical, surgical, x-ray, dental and rehabilitative services, including prosthetic
       devices and medically necessary ambulance, hospital and nursing services. All
       of the following statutory references are to Florida law. Medical benefits are limited
       to: 1) services and care received within the initial 14 days after the motor vehicle
       accident, or 2) follow-up services and care received beyond the initial 14 days af-
       ter the motor vehicle accident if services and care have been previously received
       within the initial 14 days after the motor vehicle accident, and a referral for more
       services and care has been provided by a statutorily authorized provider, and the
       follow-up services and care are consistent with the underlying medical diagnosis.
       Medical benefits provide reimbursement for: 1) initial services and care that are
       lawfully provided, supervised, ordered, or prescribed by a physician licensed under
       chapter 458 or chapter 459, a dentist licensed under chapter 466, or a chiroprac-
       tic physician licensed under chapter 460 or that are provided in a hospital or in a
       facility that owns, or is wholly owned by, a hospital. Initial services and care may
       also be provided by a person or entity licensed under part III of chapter 401 which
       provides emergency transportation and treatment, or 2) upon referral by a provider
       described in subparagraph 1), follow-up services and care consistent with the un-
       derlying medical diagnosis rendered pursuant to subparagraph 1) which may be
       provided, supervised, ordered, or prescribed only by a physician licensed under
       chapter 458 or chapter 459, a chiropractic physician licensed under chapter 460, a
                                                16
        dentist licensed underDoc
ase: 1:19-cv-02965-JG         chapter
                                   #:466,
                                      1-1or,Filed:
                                             to the extent permitted21
                                                     12/23/19        by of
                                                                        applicable law and #: 3
                                                                           51. PageID
         under the supervision of such physician, osteopathic physician, chiropractic physi-
         cian, or dentist, by a physician assistant licensed under chapter 458 or chapter 459
         or an advanced registered nurse practitioner licensed under chapter 464. Follow-
         up services and care may also be provided by the following persons or entities:
         a) hospital or ambulatory surgical center licensed under chapter 395, b) an entity
         wholly owned by one or more physicians licensed under chapter 458 or chapter
         459, chiropractic physicians licensed under chapter 460, or dentists licensed under
         chapter 466 or by such practitioners and the spouse, parent, child, or sibling of
         such practitioners, c) an entity that owns or is wholly owned, directly or indirectly, by
         a hospital or hospitals, d) a physical therapist licensed under chapter 486, based
         upon a referral by a provider described in this subparagraph, e) a health care clinic
         licensed under part X of chapter 400 which is accredited by an accrediting organi-
         zation whose standards incorporate comparable regulations required by this state,
         or (i) has a medical director licensed under chapter 458, chapter 459, or chap-
         ter 460; (ii) has been continuously licensed for more than 3 years or is a publicly
         traded corporation that issues securities traded on an exchange registered with
         the United States Securities and Exchange Commission as a national securities
         exchange; and (iii) provides at least four of the following medical specialties: (A)
         General medicine, (B) Radiography, (C) Orthopedic medicine, (D) Physical medi-
         cine, (E) Physical therapy, (F) Physical rehabilitation, (G) Prescribing or dispensing
         outpatient prescription medication, (H) Laboratory services. Medical benefits do
         not include massage, as defined in FL. St. 480.033, or acupuncture, as defined in
         FL. St. 457.102, regardless of the person, entity or licensee providing the massage
         or acupuncture, and a licensed massage therapist or licensed acupuncturist will
         not be reimbursed for medical benefits.

                       PART II(B)—MEDICAL PAYMENTS COVERAGE

     INSURING AGREEMENT

     If you pay the premium for this coverage, we will pay the reasonable expenses incurred
     for necessary medical services received within three years from the date of a motor
     vehicle accident because of bodily injury:
     1.	sustained by an insured person; and
     2.	caused by that motor vehicle accident.

     We, or someone on our behalf, will determine:
     1.	whether the expenses for medical services are reasonable; and
     2.	whether the medical services are necessary.

     There is no coverage under this Part II(B) for:
     1. mileage costs for use of a personal vehicle;
     2. any interest charges;
     3.	any medical services if the insured person does not receive initial medical ser-
         vices and care from an initial services provider within 14 calendar days after the
         motor vehicle accident;
                                                 17
ase:4.	massage of any body Doc
     1:19-cv-02965-JG       part either
                                  #: 1-1through one-on-one
                                            Filed:         contact,
                                                    12/23/19    22orof
                                                                     the51.
                                                                         use of any de- #: 3
                                                                             PageID
         vices, or equipment that provide mechanical or electrical massage with or without
         heat;
     5.	acupuncture services, including all adjunctive therapies and diagnostic techniques,
         including herbs, rubs and oils, aromatherapy, cupping, dieting, and other oriental
         exercises and stretching techniques; or
     6.	any medical services, supplies, or care provided by a massage therapist or an
         acupuncturist.

     ADDITIONAL DEFINITIONS

     When used in this Part II(B):
     1.	“Insured person” means you, a relative, or a rated resident:
         a.	while occupying an auto; or
         b.	when struck by a motor vehicle or a trailer while not occupying a self-pro-
               pelled motorized vehicle.
     2.	“Medical services” means all reasonable expenses incurred for medically neces-
         sary medical, surgical, x-ray, dental and rehabilitative services, including prosthetic
         devices and medically necessary ambulance, hospital and nursing services. All of
         the following statutory references are to Florida law. Medical services are limited
         to: 1) services and care received within the initial 14 days after the motor vehicle ac-
         cident, or 2) follow-up services and care received beyond the initial 14 days after the
         motor vehicle accident if services and care has been previously received within the
         initial 14 days after the motor vehicle accident, and a referral for more services and
         care has been provided by an authorized provider as defined under the Florida No
         Fault law, as amended, and the follow-up services and care are consistent with the
         underlying medical diagnosis. Medical services provide reimbursement for: 1) ini-
         tial services and care that are lawfully provided, supervised, ordered, or prescribed
         by a physician licensed under chapter 458 or chapter 459, a dentist licensed under
         chapter 466, or a chiropractic physician licensed under chapter 460 or that are
         provided in a hospital or in a facility that owns, or is wholly owned by, a hospital.
         Initial services and care may also be provided by a person or entity licensed under
         part III of chapter 401 which provides emergency transportation and treatment,
         or 2) upon referral by a provider described in subparagraph 1), follow-up services
         and care consistent with the underlying medical diagnosis rendered pursuant to
         subparagraph 1) which may be provided, supervised, ordered, or prescribed only
         by a physician licensed under chapter 458 or chapter 459, a chiropractic physician
         licensed under chapter 460, a dentist licensed under chapter 466, or, to the extent
         permitted by applicable law and under the supervision of such physician, osteo-
         pathic physician, chiropractic physician, or dentist, by a physician assistant licensed
         under chapter 458 or chapter 459 or an advanced registered nurse practitioner
         licensed under chapter 464. Follow-up services and care may also be provided by
         the following persons or entities: a) hospital or ambulatory surgical center licensed
         under chapter 395, b) an entity wholly owned by one or more physicians licensed
         under chapter 458 or chapter 459, chiropractic physicians licensed under chap-
         ter 460, or dentists licensed under chapter 466 or by such practitioners and the
         spouse, parent, child, or sibling of such practitioners, c) an entity that owns or is
                                                 18
        wholly owned, directlyDoc
ase: 1:19-cv-02965-JG         or indirectly,
                                    #: 1-1by Filed:
                                             a hospital12/23/19
                                                        or hospitals,23
                                                                      d) aofphysical therapist #: 3
                                                                             51. PageID
         licensed under chapter 486, based upon a referral by a provider described in this
         subparagraph, e) a health care clinic licensed under part X of chapter 400 which
         is accredited by an accrediting organization whose standards incorporate compa-
         rable regulations required by this state, or (i) has a medical director licensed under
         chapter 458, chapter 459, or chapter 460; (ii) has been continuously licensed for
         more than 3 years or is a publicly traded corporation that issues securities traded
         on an exchange registered with the United States Securities and Exchange Com-
         mission as a national securities exchange; and (iii) provides at least four of the fol-
         lowing medical specialties: (A) General medicine, (B) Radiography, (C) Orthopedic
         medicine, (D) Physical medicine, (E) Physical therapy, (F) Physical rehabilitation,
         (G) Prescribing or dispensing outpatient prescription medication, (H) Laboratory
         services. Medical services do not include massage, as defined in FL. St. 480.033,
         or acupuncture, as defined in FL. St. 457.102, regardless of the person, entity or
         licensee providing the massage or acupuncture, and a licensed massage therapist
         or licensed acupuncturist will not be reimbursed for medical services.
     3.	“Motor vehicle” means a land motor vehicle designed for use principally on public
         roads.

     EXCLUSIONS—READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EXCLU-
     SION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART II(B).

     Coverage under this Part II(B) will not apply to bodily injury:
     1.	sustained by any person while occupying a covered auto while it is being used:
         a.	to carry persons or property for compensation or a fee;
         b.	for retail or wholesale delivery, including, but not limited to, the pickup, transport
              or delivery of magazines, newspapers, mail or food; or
         c. for ride-sharing activity.
         This exclusion does not apply to shared-expense car pools;
     2.	arising out of an accident involving a vehicle while being maintained or used by a
         person while employed or engaged in any auto business. This exclusion does not
         apply to you, a relative, a rated resident, or an agent or employee of you, a rela-
         tive, or a rated resident, when using a covered auto;
     3.	to any person resulting from, or sustained during practice or preparation for:
         a.	any pre-arranged or organized racing, stunting, speed or demolition contest or
              activity; or
         b.	any driving activity conducted on a permanent or temporary racetrack or race-
              course;
     4.	due to a nuclear reaction or radiation;
     5.	for which insurance:
         a.	is afforded under a nuclear energy liability insurance contract; or
         b.	would be afforded under a nuclear energy liability insurance contract but for its
              termination upon exhaustion of its limit of liability;
     6.	for which the United States Government is liable under the Federal Tort Claims Act;
     7.	sustained by any person while occupying any vehicle or trailer while located for
         use as a residence or premises;
     8.	if workers’ compensation benefits are available for the bodily injury;
                                                  19
ase:9.	sustained by any person
     1:19-cv-02965-JG        Doc  #:occupying
                                while         or when
                                      1-1 Filed:      struck by24
                                                  12/23/19      anyofvehicle
                                                                       51. owned by #: 3
                                                                             PageID
         you or furnished or available for your regular use, other than a covered auto for
         which this coverage has been purchased;
    10.	sustained by any person while occupying or when struck by any vehicle owned
         by a relative or furnished or available for the regular use of a relative, other than
         a covered auto for which this coverage has been purchased. This exclusion does
         not apply to you;
    11.	to you, a relative, or a rated resident, while occupying any vehicle, other than a
         covered auto, without the permission of the owner of the vehicle or the person in
         lawful possession of the vehicle;
    12.	to any person while occupying a covered auto while leased or rented to others or
         given in exchange for any compensation, including while being used in connection
         with a personal vehicle sharing program. This exclusion does not apply to the
         operation of a covered auto by you, a relative, or a rated resident;
    13.	caused directly or indirectly by:
         a.	war (declared or undeclared) or civil war;
         b.	warlike action by any military force of any government, sovereign or other au-
              thority using military personnel or agents. This includes any action taken to
              hinder or defend against an actual or expected attack; or
         c.	insurrection, rebellion, revolution, usurped power, or any action taken by a gov-
              ernmental authority to hinder or defend against any of these acts;
    14.	caused directly or indirectly by any accidental or intentional discharge, dispersal, or
         release of radioactive or nuclear material;
    15.	caused by, or reasonably expected to result from, a criminal act or omission of an
         insured person. This exclusion applies regardless of whether the insured person
         is actually charged with, or convicted of, a crime. This exclusion does not apply to
         moving traffic violations; or
    16.	for which coverage is not afforded under Part II(A)—Personal Injury Protection for
         any reason. This exclusion does not apply to medical services covered under Part
         II(A) but not paid solely due to:
         a. the application of the statutory 80 percent reimbursement limitation;
         b. the exhaustion of all applicable personal injury protection coverage; or
         c.	the $2,500 limit of liability under Part II(A) for non-emergency medical condi-
              tions.

    LIMITS OF LIABILITY

    The limit of liability shown on the declarations page for Medical Payments Coverage is
    the most we will pay for each insured person injured in any one accident, regardless
    of the number of:
    1.	claims made;
    2.	 covered autos;
    3.	 insured persons;
    4.	lawsuits brought;
    5.	vehicles involved in the accident; or
    6.	premiums paid.
                                                20
ase:No one will be entitled to duplicate
     1:19-cv-02965-JG          Doc #: payments   under
                                         1-1 Filed:    this policy for
                                                    12/23/19       25the
                                                                       of same elements #: 3
                                                                          51. PageID
     of damages.

     Any amount payable to an insured person under this Part II(B) will be reduced by any
     amount paid or payable for the same expense under Part I—Liability To Others or Part
     III—Uninsured Motorist Coverage.

     If multiple auto policies issued by us are in effect for you, we will pay no more than the
     highest limit of liability for this coverage available under any one policy.

     Any amounts payable for medical services to an insured person under this Part II(B)
     shall be excess over any personal injury protection coverage paid or payable under Part
     II(A)—Personal Injury Protection or which would be available but for the application of
     a deductible. This means that subject to the limit of liability shown on the declarations
     page, we will pay under this Part II(B) only for expenses that:

     1.	are the portion of any claim for medical benefits otherwise covered but not pay-
         able under Part II(A)—Personal Injury Protection due to coinsurance under that
         part. This is the 20 percent of reasonable expenses left over after application of the
         80 percent limitation in the Part II(A) definition of medical benefits; or
     2. exceed the medical benefits paid under Part II(A).

     We will not provide reimbursement for any medical services, care, or supplies that are
     not required to be reimbursed under the Florida Motor Vehicle No-Fault Law. However,
     we will not deny reimbursement under this Part II(B) solely because charges for a non-
     emergency medical condition exceed the $2,500 limit of liability for such conditions
     under Part II(A).

     Coverage under this Part II(B) shall not be available to pay any deductible for personal
     injury protection coverage.

     UNREASONABLE OR UNNECESSARY MEDICAL EXPENSES

     If an insured person incurs expenses for medical services that we deem to be unrea-
     sonable or unnecessary, we may refuse to pay for those expenses and contest them.
     We will determine to be unreasonable any charges that we would determine to be
     unreasonable under the Unreasonable Or Unnecessary Medical Benefits provision in
     Part II(A)—Personal Injury Protection.

     We have the right under this Part II(B) to limit reimbursement in accordance with any
     negotiated medical provider agreement to which we have access. The insured person
     shall not be responsible for any reduction applied by us. If a medical provider disputes
     an amount paid by us under this provision, we will be responsible for resolving such
     disputes.


                                                21
ase:If1:19-cv-02965-JG
       the medical service provider
                              Doc sues      insured 12/23/19
                                        the Filed:
                                    #: 1-1          person because
                                                              26 ofwe51.
                                                                      refuse to pay #: 3
                                                                          PageID
    expenses for medical services that we deem to be unreasonable or unnecessary, we
    will pay any resulting defense costs, and any resulting judgment against the insured
    person, subject to the limit of liability for this coverage. We will choose the counsel.
    We will also pay reasonable expenses, including loss of earnings up to $200 per day,
    incurred at our request. We will not pay any sanctions awarded or assessed against
    an insured person due to intentional misrepresentation or concealment committed by
    that insured person during the course of any lawsuit, associated discovery, or other
    proceedings.

    OTHER INSURANCE

    If there is other applicable auto medical payments insurance, we will pay only our share
    of the loss. Our share is the proportion that our limit of liability bears to the total of all
    applicable limits. However, any insurance we provide for an insured person occupy-
    ing a vehicle or trailer, other than a covered auto, will be excess over any other auto
    insurance providing payments for medical services.

                       PART III—UNINSURED MOTORIST COVERAGE

    INSURING AGREEMENT

    If you pay the premium for this coverage, we will pay for damages, other than punitive
    or exemplary damages, that an insured person is legally entitled to recover from the
    owner or operator of an uninsured motor vehicle because of bodily injury:
    1.	sustained by an insured person;
    2.	caused by an accident; and
    3.	arising out of the ownership, maintenance or use of an uninsured motor vehicle.

    We will not pay for damages consisting of pain, suffering, mental anguish, or inconve-
    nience unless the injury or disease consists in whole or in part of:
    1. significant and permanent loss of an important bodily function;
    2.	permanent injury within a reasonable degree of medical probability, other than
        scarring or disfigurement;
    3. significant and permanent scarring or disfigurement; or
    4. death;
    as described in section 627.737(2) of the Florida Motor Vehicle No-Fault Law, as
    amended.

    An insured person must notify us in writing by certified or registered mail at least 30
    days before entering into any settlement with the owner or operator of an uninsured
    motor vehicle, or that person’s liability insurer. In order to preserve our right of subroga-
    tion, we may elect to pay any sum offered in settlement by, or on behalf of, the owner
    or operator of the uninsured motor vehicle. If we do this, you agree to assign to us
    all subrogation rights that you have against the owner or operator of the uninsured
    motor vehicle.
                                                 22
ase:Any judgment or settlementDoc
     1:19-cv-02965-JG          for damages
                                    #: 1-1 against
                                            Filed:an12/23/19
                                                     owner or operator  an uninsured
                                                                27 ofof51.  PageID #: 3
    motor vehicle that arises out of a lawsuit brought without our written consent is not
    binding on us.

    ADDITIONAL DEFINITIONS

    When used in this Part III:
    1.	“Insured person” means:
        a.	you, a relative, or a rated resident;
        b.	any person while operating a covered auto with the permission of you, a rela-
            tive, or a rated resident;
        c.	any person occupying, but not operating, a covered auto; and
        d.	any person who is entitled to recover damages covered by this Part III because
            of bodily injury sustained by a person described in a, b, or c above.
    2.	“Rated resident” means a person residing in the same household as you at the
        time of the loss who is not a relative, but only if that person:
        a.	is listed in the “Drivers and household residents” section on the declarations
            page;
        b. is not designated as either an “Excluded” or a “List only” driver; and
        c. is not insured for uninsured motorist coverage by any other insurance policy.
    3.	“Uninsured motor vehicle” means a land motor vehicle or trailer of any type:
        a.	to which no bodily injury liability bond or policy applies at the time of the ac-
            cident;
        b.	to which a bodily injury liability bond or policy applies at the time of the acci-
            dent, but the bonding or insuring company:
    		      (i)	denies coverage; or
    		      (ii)	is or becomes insolvent;
        c.	to which a bodily injury liability bond or policy applies at the time of the ac-
            cident, but its limit of liability for bodily injury is less than the bodily injury dam-
            ages an insured person is legally entitled to recover; or
        d.	that is a hit-and-run vehicle whose owner or operator cannot be identified and
            which causes an accident, with or without physical contact, resulting in bodily
            injury to an insured person, provided that the insured person, or someone
            on his or her behalf, reports the accident to the police or civil authority within
            24 hours or as soon as practicable after the accident.
        An “uninsured motor vehicle” does not include any vehicle or equipment:
        a.	owned by you or a relative or furnished or available for the regular use of you
            or a relative. However, this shall not apply to a covered auto when coverage is
            denied under Part I—Liability To Others of this policy because of the exclusion
            of bodily injury to you or a relative, if the bodily injury results from operation
            of the covered auto by a person other than you or a relative;
        b.	operated on rails or crawler treads;
        c.	designed mainly for use off public roads, while not on public roads;
        d.	while located for use as a residence or premises; or
        e.	that is a covered auto. However, this shall not apply when coverage is de-
            nied under Part I—Liability To Others of this policy because of the exclusion of
            bodily injury to you or a relative, if the bodily injury results from operation of
            the covered auto by a person other than you or a relative.
                                                  23
ase:EXCLUSIONS—READ
     1:19-cv-02965-JGTHE
                      DocFOLLOWING   EXCLUSIONS
                           #: 1-1 Filed: 12/23/19CAREFULLY.
                                                   28 of 51. IFPageID
                                                                AN EX- #: 4
    CLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART III.

    Coverage under this Part III will not apply:
    1.	to bodily injury sustained by any person while using or occupying:
        a.	a covered auto while being used:
    		       (i)	to carry persons or property for compensation or a fee;
    		 (ii)	for retail or wholesale delivery, including, but not limited to, the pickup,
                  transport or delivery of magazines, newspapers, mail or food; or
    		(iii) for ride-sharing activity.
    		       This exclusion does not apply to shared-expense car pools; or
        b.	a motor vehicle that is owned by you or a relative. This exclusion does not apply:
    		(i) to a covered auto that is insured under this Part III; or
    		(ii) if you have elected stacked uninsured motorist coverage;
    2.	to bodily injury sustained by you, a relative, or a rated resident while using any
        vehicle, other than a covered auto, without the permission of the owner of the
        vehicle or the person in lawful possession of the vehicle;
    3.	directly or indirectly to benefit any insurer or self-insurer under any of the following
        or similar laws:
        a.	workers’ compensation law; or
        b.	disability benefits law;
    4.	to any punitive or exemplary damages;
    5.	to bodily injury sustained by any person if that person or the legal representative
        of that person settles without our written consent, unless our right to recover pay-
        ment has not been prejudiced by such settlement. However, this exclusion does
        not apply to a settlement to which we have consented with the insurer of a vehicle
        described in section 3.c. of the definition of an uninsured motor vehicle; or
    6.	to bodily injury arising out of the use of a covered auto while being used in con-
        nection with a personal vehicle sharing program. This exclusion does not apply
        to the operation of a covered auto by you, a relative, or a rated resident.

    LIMITS OF LIABILITY

    1.	If you have elected stacked uninsured motorist coverage, the following limits of li-
        ability shall apply:

        If your declarations page shows a split limit:
        a.	the amount shown for “each person” is the most we will pay for all damages
             due to bodily injury to one person. When the limits of two or more covered
             autos are stacked, the most we will pay for all damages due to bodily injury
             to one person is the sum of the “each person” limits for each covered auto
             shown on the declarations page; and
        b.	subject to the “each person” limit, the amount shown for “each accident” is the
             most we will pay for all damages due to bodily injury sustained by two or
             more persons in any one accident. When the limits of two or more covered
             autos are stacked, the most we will pay for all damages due to bodily injury
             to two or more persons in any one accident is the sum of the “each accident”
             limits for each covered auto shown on the declarations page.
                                                24
ase:	If the declarations page
    1:19-cv-02965-JG       Docshows  thatFiled:
                                #: 1-1   “combined single limit”
                                                12/23/19      29orof
                                                                  “CSL”
                                                                     51.applies,
                                                                          PageID the #: 4
        amount shown is the most we will pay for the total of all damages resulting from any
        one accident. When the limits of two or more covered autos are stacked, the most
        we will pay for the total of all damages resulting from any one accident is the sum
        of the combined single limits for each covered auto shown on the declarations
        page.

    2.	If you have elected non-stacked uninsured motorist coverage, the following limits of
        liability shall apply:

        If your declarations page shows a split limit:
        a.	the amount shown for “each person” is the most we will pay for all damages
             due to bodily injury to one person; and
        b.	subject to the “each person limit, the amount shown for “each accident” is the
             most we will pay for all damages due to bodily injury sustained by two or
             more persons in any one accident.

    	If the declarations page shows that “combined single limit” or “CSL” applies, the
      amount shown is the most we will pay for the total of all damages resulting from any
      one accident. However, without changing this total limit of liability, we will comply
      with any law that requires us to provide any separate limits.

    	The limit of liability shown on the declarations page for Uninsured Motorist Cover-
      age is the most we will pay regardless of the number of:
      a. claims made;
      b. covered autos;
      c. insured persons;
      d. lawsuits brought;
      e. vehicles involved in the accident; or
      f. premiums paid.

    3.	Whether you have elected stacked uninsured motorist coverage or non-stacked
        uninsured motorist coverage, the following provisions shall apply:

    	The “each person” limit of liability includes the total of all claims made for bodily
      injury to an insured person and all claims of others derived from such bodily in-
      jury, including, but not limited to, emotional injury or mental anguish resulting from
      the bodily injury of another or from witnessing the bodily injury to another, loss of
      society, loss of companionship, loss of services, loss of consortium, and wrongful
      death, if recoverable under the applicable law.

    	In determining the amount payable under this Part III, the amount of damages that
      an insured person is entitled to recover for bodily injury will be reduced by:
      a.	all sums paid because of bodily injury by any persons or organizations that
           may be legally responsible;
      b. all sums paid or payable under Part I—Liability To Others;
      c.	all sums paid or payable under Part II(A)—Personal Injury Protection Cover-
           age or Part II(B)—Medical Payments Coverage;
                                              25
        d.	all sums paid or payable
ase: 1:19-cv-02965-JG         Doc #:because of bodily
                                     1-1 Filed:       injury under
                                                  12/23/19     30any  of thePageID
                                                                   of 51.   following #: 4
          or similar laws:
    		    (i) workers’ compensation law; or
    		    (ii) disability benefits law;
      e. all sums paid or payable as personal injury protection benefits; and
      f.	the amount of the limits of the uninsured motorist’s liability policy, even if the
          settlement reached with the uninsured motorist is less than the amount of the
          limits of the uninsured motorist’s liability policy.

    No one will be entitled to duplicate payments for the same elements of damages.

    OTHER INSURANCE

    1.   If you have elected stacked uninsured motorist coverage, the following shall apply:

    	If there is other uninsured motorist coverage that applies to the accident on a pri-
      mary basis, we will pay only our proportionate share of the damages.

    	Any insurance we provide with respect to a vehicle that is not a covered auto will
      be excess over any other uninsured motorist coverage.

    2.	If you have elected non-stacked uninsured motorist coverage, the following shall
        apply:

    	If there is other uninsured motorist coverage that applies to the accident on a pri-
      mary basis, the total benefits payable to any one person will not exceed the maxi-
      mum benefits payable by the policy with the highest limit for uninsured motorist
      coverage. We will pay only our proportionate share of the damages. This applies
      no matter how many autos or auto policies may be involved whether written by us
      or another company.

    	Any insurance we provide with respect to a vehicle that is not a covered auto will
      be excess over any other uninsured motorist coverage.

    	If an insured person sustains bodily injury while occupying a motor vehicle,
      other than a covered auto, the insured person may elect to receive excess unin-
      sured motorist benefits under only one policy of insurance under which the insured
      person is an insured. If the insured person elects to receive excess uninsured
      motorist benefits under a policy of insurance other than this policy, we will not pay
      any uninsured motorist benefits due to bodily injury to the insured person.

    	If an insured person sustains bodily injury while not occupying a motor vehicle,
      the insured person may elect to receive uninsured motorist benefits under only
      one policy of insurance under which the insured person is an insured. If the in-
      sured person elects to receive uninsured motorist benefits under a policy of insur-
      ance other than this policy, we will not pay any uninsured motorist benefits due to
      bodily injury to the insured person.
                                              26
ase:TRUST AGREEMENT Doc #: 1-1 Filed: 12/23/19 31 of 51. PageID #: 4
     1:19-cv-02965-JG
   If an insured person elects to receive or receives uninsured motorist benefits under
   this policy and subsequently elects to receive or receives uninsured motorist benefits
   under a policy of insurance other than this policy, that insured person will hold the
   amount of those benefits in trust pending a determination regarding whether we are
   entitled to reimbursement of all or a portion of our uninsured motorist benefit payments.

   OUR RIGHTS TO RECOVER PAYMENT

   If an insured person recovers from another without our written consent, the insured
   person’s right to payment under any affected coverage will no longer exist. This applies
   in the event the insured’s recovery is prejudicial to us.

                            PART IV—DAMAGE TO A VEHICLE

   INSURING AGREEMENT—COLLISION COVERAGE

   If you pay the premium for this coverage, we will pay for sudden, direct and accidental
   loss to a:
   1.	 covered auto, including an attached trailer; or
   2.	 non-owned auto;
   and its custom parts or equipment, resulting from collision.

   In addition, we will pay the reasonable cost to replace any child safety seat damaged in
   an accident to which this coverage applies.

   INSURING AGREEMENT—COMPREHENSIVE COVERAGE

   If you pay the premium for this coverage, we will pay for sudden, direct and accidental
   loss to a:
   1.	 covered auto, including an attached trailer; or
   2.	 non-owned auto;
   and its custom parts or equipment, that is not caused by collision.

   A loss not caused by collision includes:
   1.	contact with an animal (including a bird);
   2.	explosion or earthquake;
   3.	fire;
   4.	malicious mischief or vandalism;
   5.	missiles or falling objects;
   6.	riot or civil commotion;
   7.	theft or larceny;
   8.	windstorm, hail, water or flood; or
   9.	breakage of glass not caused by collision.

   In addition, we will pay for:
   1.	reasonable transportation expenses incurred by you if a covered auto is stolen; and
                                              27
ase:2.	loss of use damages that
     1:19-cv-02965-JG        Doc you
                                   #:are
                                      1-1legally liable to
                                             Filed:        pay if a non-owned
                                                        12/23/19              autoPageID
                                                                       32 of 51.   is stolen. #: 4
     A combined maximum of $900, not exceeding $30 per day, will apply to these addi-
     tional benefits. The additional benefit for transportation expenses will not apply if you
     purchased Rental Reimbursement Coverage for the stolen covered auto.

     Coverage for transportation expenses and loss of use damages begins 48 hours after
     you report the theft to us and ends the earliest of:
     1.	when the auto has been recovered and returned to you or its owner;
     2.	when the auto has been recovered and repaired;
     3.	when the auto has been replaced; or
     4.	72 hours after we settle the loss if the auto is deemed by us to be a total loss.

     We must receive written proof of transportation expenses and loss of use damages.

     INSURING AGREEMENT—FULL COMPREHENSIVE
     WINDOW GLASS COVERAGE

     If you pay the premium for Comprehensive Coverage, we will pay for sudden, direct,
     and accidental loss to a windshield on a covered vehicle that is not caused by a colli-
     sion, without applying a deductible.

     INSURING AGREEMENT—ADDITIONAL CUSTOM PARTS
     OR EQUIPMENT COVERAGE

     We will pay for sudden, direct and accidental loss to custom parts or equipment on a
     covered auto for which this coverage has been purchased. This coverage applies only
     if you have purchased both Comprehensive Coverage and Collision Coverage for that
     covered auto and the loss is covered under one of those coverages. This coverage
     applies in addition to any coverage automatically provided for custom parts or equip-
     ment under Comprehensive Coverage or Collision Coverage.

     INSURING AGREEMENT—RENTAL REIMBURSEMENT COVERAGE

     We will reimburse rental charges incurred when you rent an auto from a rental agency
     or auto repair shop due to a loss to a covered auto for which Rental Reimbursement
     Coverage has been purchased. This coverage applies only if you have purchased both
     Comprehensive Coverage and Collision Coverage for that covered auto and the loss
     is covered under one of those coverages.

     Additional fees or charges for insurance, damage waivers, optional equipment, fuel, or
     accessories are not covered.

     This coverage is limited to the each day limit shown on the declarations page for a
     maximum of 30 days.

     If Rental Reimbursement Coverage applies, no other coverage under this policy for
     rental expenses will apply.
                                                28
ase:Rental charges will be reimbursed
     1:19-cv-02965-JG          Doc #:beginning:
                                      1-1 Filed: 12/23/19 33 of 51. PageID #: 4
    1.	when the covered auto cannot be driven due to a loss; or
    2.	if the covered auto can be driven, when you deliver the covered auto to an auto
        repair shop or one of our Service Centers for repairs due to the loss;
    and ending the earliest of:
    1.	when the covered auto has been returned to you;
    2.	when the covered auto has been repaired;
    3.	when the covered auto has been replaced;
    4.	72 hours after we make an offer to settle the loss if the covered auto is deemed by
        us to be a total loss; or
    5.	when you incur 30 days worth of rental charges.

    You must provide us written proof of your rental charges to be reimbursed.

    INSURING AGREEMENT—LOAN/LEASE PAYOFF COVERAGE

    If you pay the premium for this coverage, and the covered auto for which this cover-
    age was purchased is deemed by us to be a total loss, we will pay, in addition to any
    amounts otherwise payable under this Part IV, the difference between:
    1.	the actual cash value of the covered auto at the time of the total loss; and
    2.	any greater amount the owner of the covered auto is legally obligated to pay under
         a written loan or lease agreement to which the covered auto is subject at the time
         of the total loss, reduced by:
         a.	unpaid finance charges or refunds due to the owner for such charges;
         b.	excess mileage charges or charges for wear and tear;
         c.	charges for extended warranties or refunds due to the owner for extended war-
              ranties;
         d.	charges for credit insurance or refunds due to the owner for credit insurance;
         e.	past due payments and charges for past due payments; and
         f.	collection or repossession expenses.

    However, our payment under this coverage shall not exceed the limit of liability shown
    on the declarations page. The limit of liability is a percentage of the actual cash value
    of the covered auto at the time of the loss.

    This coverage applies only if you have purchased both Comprehensive Coverage and
    Collision Coverage for that covered auto and the loss is covered under one of those
    coverages.

    INSURING AGREEMENT—PET INJURY COVERAGE

    If you have purchased Collision coverage for at least one covered auto under your
    policy, and if your pet sustains injury or death while inside a covered auto or non-
    owned auto at the time of a loss covered under Collision or Comprehensive coverage,
    we will provide:
    1.	up to $1,000 for reasonable and customary veterinary fees incurred by you, a rela-
         tive, or a rated resident if your pet is injured in, or as a direct result of, the covered
         loss; or
                                                  29
ase:2.	
     1:19-cv-02965-JG          if your
        a $1,000 death benefitDoc   #:pet
                                       1-1dies in, or as
                                             Filed:      a direct result
                                                       12/23/19      34of,ofthe covered
                                                                              51.       loss, #: 4
                                                                                   PageID
          less any payment we made toward veterinary expenses for your pet.
     In the event of a covered loss due to the theft of a covered auto or non-owned auto,
     we will provide the death benefit provided your pet is inside that auto at the time of the
     theft and your pet is not recovered.

     ADDITIONAL DEFINITIONS

     When used in this Part IV:
     1.	“Collision” means the upset of a vehicle or its impact with another vehicle or object.
     2.	“Custom parts or equipment” means equipment, devices, accessories, en-
         hancements and changes, other than those that are offered by the manufacturer
         specifically for that auto model, or that are installed by the auto dealership as part
         of the original sale of a new auto, that:
         a.	are permanently installed or attached; and
         b.	alter the appearance or performance of the auto.
     3.	“Mechanical parts” means operational parts on a vehicle that wear out over time
         or have a finite useful life or duration typically shorter than the life of the vehicle as
         a whole. Mechanical parts do not include external crash parts, wheels, paint, or
         windshields and other glass.
     4.	“Non-owned auto” means an auto that is not owned by or furnished or available
         for the regular use of you, a relative, or a rated resident while in the custody of or
         being operated by you, a relative, or a rated resident with the permission of the
         owner of the auto or the person in lawful possession of the auto. A non-owned
         auto also includes a temporary substitute auto, even when furnished or available
         for regular use.
     5.	“Your pet” means any dog or cat owned by you, a relative, or a rated resident.

     EXCLUSIONS—READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EX-
     CLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART IV.

     Coverage under this Part IV will not apply for loss:
     1.	to any vehicle while being used:
         a.	to carry persons or property for compensation or a fee;
         b.	for retail or wholesale delivery, including, but not limited to, the pickup, transport
              or delivery of magazines, newspapers, mail or food; or
         c. for ride-sharing activity.
         This exclusion does not apply to shared-expense car pools;
     2.	to a non-owned auto while being maintained or used by a person while employed
         or engaged in any auto business;
     3.	to any vehicle resulting from, or sustained during practice or preparation for:
         a.	any pre-arranged or organized racing, stunting, speed or demolition contest or
              activity by an insured person; or
         b.	any driving activity conducted on a permanent or temporary racetrack or race-
              course by an insured person;
     4.	to any vehicle for which insurance:
         a.	is afforded under a nuclear energy liability insurance contract; or
                                                  30
        b.	would be affordedDoc
ase: 1:19-cv-02965-JG        under#:a nuclear energy12/23/19
                                      1-1 Filed:    liability insurance
                                                                   35 ofcontract but for its #: 4
                                                                          51. PageID
               termination upon exhaustion of its limit of liability;
     5.	to any vehicle caused by an intentional act committed by or at the direction of you,
          a relative, or the owner of a non-owned auto, even if the actual damage is differ-
          ent than that which was intended or expected. This exclusion precludes coverage
          for any person insured by this policy regardless of whether the person seeking
          coverage participated in the intentional act;
     6.	to a covered auto while it is leased or rented to others or given in exchange for
          compensation, including while being used in connection with a personal vehicle
          sharing program. This exclusion does not apply to the operation of a covered
          auto by you, a relative, or a rated resident;
     7.	due to destruction or confiscation by governmental or civil authorities of any vehicle
          because you, any relative, or any rated resident engaged in illegal activities;
     8.	to any vehicle that is due and confined to:
          a.	wear and tear;
          b.	freezing;
          c.	mechanical, electrical or electronic breakdown or failure; or
          d.	road damage to tires.
          This exclusion does not apply if the damage results from the theft of a vehicle;
     9.	to portable equipment, devices, accessories, and any other personal effects that
          are not permanently installed. This includes, but is not limited to:
          a.	tapes, compact discs, cassettes, DVDs, and other recording or recorded media;
          b.	any case or other container designed for use in storing or carrying tapes, com-
               pact discs, cassettes, DVDs, or other recording or recorded media;
          c.	any device used for the detection or location of radar, laser, or other speed
               measuring equipment or its transmissions; and
          d.	CB radios, telephones, two-way mobile radios, DVD players, personal comput-
               ers, personal digital assistants, or televisions;
     10.	to any vehicle caused directly or indirectly by:
          a.	war (declared or undeclared) or civil war;
          b.	warlike action by any military force of any government, sovereign, or other
               authority using military personnel or agents. This includes any action taken to
               hinder or defend against an actual or expected attack; or
          c.	insurrection, rebellion, revolution, usurped power, or any action taken by a gov-
               ernmental authority to hinder or defend against any of these acts;
     11.	to any vehicle caused directly or indirectly by any accidental or intentional dis-
          charge, dispersal or release of radioactive or nuclear material; or
     12.	to any vehicle caused by, or reasonably expected to result from, a criminal act or
          omission of you, a relative, a rated resident, or the owner of a non-owned auto.
          This exclusion applies regardless of whether you, the relative, the rated resident,
          or the owner of the non-owned auto is actually charged with, or convicted of, a
          crime. This exclusion precludes coverage for any person insured by this policy re-
          gardless of whether the person seeking coverage participated in the criminal act or
          omission. This exclusion does not apply to moving traffic violations.


                                                31
ase:LIMITS OF LIABILITY Doc #: 1-1 Filed: 12/23/19 36 of 51. PageID #: 4
     1:19-cv-02965-JG
   1.	The limit of liability for loss to a covered auto, non-owned auto, or custom parts
       or equipment is the lowest of:
       a.	the actual cash value of the stolen or damaged property at the time of the loss
           reduced by the applicable deductible;
       b.	the amount necessary to replace the stolen or damaged property reduced by
           the applicable deductible;
       c.	the amount necessary to repair the damaged property to its pre-loss physical
           condition reduced by the applicable deductible; or
       d.	the Stated Amount shown on the declarations page for that covered auto.
       However, the most we will pay for loss to:
       a.	custom parts or equipment is $1,000 unless you purchased Additional
           Custom Parts or Equipment Coverage (“ACPE”). If you purchased ACPE, the
           most we will pay is $1,000 plus the amount of ACPE you purchased.
       b.	a trailer is the limit of liability shown on the declarations page for that trailer.
           If the trailer is not shown on the declarations page, the limit of liability is $500.
   2.	Payments for loss to a covered auto, non-owned auto, or custom parts or
       equipment are subject to the following provisions:
       a.	If coverage applies to a non-owned auto, we will provide the broadest cover-
           age applicable to any covered auto shown on the declarations page.
       b.	If you have elected a Stated Amount for a covered auto, the Stated Amount
           is the most we will pay for all loss to that covered auto, including its custom
           parts or equipment.
       c.	Coverage for custom parts or equipment will not cause our limit of liability
           for loss to an auto under this Part IV to be increased to an amount in excess of
           the actual cash value of the auto, including its custom parts or equipment.
           This does not apply to Additional Custom Parts or Equipment Coverage the
           insured has purchased.
       d.	In determining the amount necessary to repair damaged property to its pre-
           loss physical condition, the amount to be paid by us:
   		 (i)	will not exceed the prevailing competitive labor rates charged in the area
                 where the property is to be repaired and the cost of repair or replacement
                 parts and equipment, as reasonably determined by us; and
   		 (ii)	will be based on the cost of repair or replacement parts and equipment
                 which may be new, reconditioned, remanufactured or used, including, but
                 not limited to:
   			           (a)	original manufacturer parts or equipment; and
   			           (b)	nonoriginal manufacturer parts or equipment.
       e.	To determine the amount necessary to repair or replace the damaged prop-
           erty as referred to in subsection 1., the total cost of necessary repair or replace-
           ment may be reduced by unrepaired prior damage. Unrepaired prior damage
           includes broken, cracked or missing parts; rust; dents; scrapes; gouges; and
           peeling paint. The reduction for unrepaired prior damage is the cost of labor,
           parts and materials necessary to repair or replace damage, deterioration, de-
           fects, or wear and tear on exterior body parts, windshields and other glass,
           wheels, and paint, that existed prior to the accident and that is eliminated as a
           result of the repair or replacement of property damaged in the loss.
                                                32
        f.	To determine the Doc
ase: 1:19-cv-02965-JG        amount
                                 #: necessary
                                    1-1 Filed:to repair or replace
                                                  12/23/19      37the
                                                                   of damaged prop- #: 4
                                                                      51. PageID
            erty as referred to in subsection 1., an adjustment may be made for betterment
            or depreciation and physical condition on:
    		(i)	        batteries;
    		(ii)	       tires;
    		      (iii)	engines and transmissions, if the engine has greater than 80,000 miles; and
    		(iv)	       any other mechanical parts that are nonfunctioning or inoperative.
    		     We will not make an adjustment for the labor costs associated with the re-
            placement or repair of these parts.
        g.	The actual cash value is determined by the market value, age, and condition
            of the vehicle at the time the loss occurs.
    3.	No deductible will apply to a loss to window glass when the glass is repaired in-
        stead of replaced.
    4.	Duplicate recovery for the same elements of damages is not permitted.
    5.	The following additional limits of liability apply to Pet Injury coverage:
        a.	The most we will pay for all damages in any one loss is a total of $1,000 re-
            gardless of the number of dogs or cats involved.
        b.	If your pet dies in, or as a direct result of, a covered loss, we will provide a
            death benefit of $1,000, less any payment we made toward veterinary ex-
            penses for your pet.
        c.	No deductible shall apply to this coverage.

    PAYMENT OF LOSS

    We may, at our option:
    1.	pay for the loss in money; or
    2.	repair or replace the damaged or stolen property.

    At our expense, we may return any recovered stolen property to you or to the address
    shown on the declarations page, with payment for any damage resulting from the theft.
    We may keep all or part of the property at the agreed or appraised value.

    We may settle any loss with you or the owner or lienholder of the property.

    NO BENEFIT TO BAILEE

    Coverage under this Part IV will not directly or indirectly benefit any carrier or other
    bailee for hire.

    LOSS PAYABLE CLAUSE

    Payment under this Part IV for a loss to a covered auto will be made according to
    your interest and the interest of any lienholder shown on the declarations page or
    designated by you. At our option, payment may be made to both jointly, or to either
    separately. However, if the covered auto is not a total loss, we may make payment to
    you and the repairer of the auto.
                                               33
ase:The lienholder’s interest will
     1:19-cv-02965-JG          Doc not be
                                       #: protected:
                                           1-1 Filed: 12/23/19 38 of 51. PageID #: 5
    1.	where fraud, misrepresentation, material omission, or intentional damage resulting
        in a denial of coverage by us has been committed by or at the direction of you or
        any person seeking coverage; or
    2.	where the loss is otherwise not covered under the terms of this policy.

    If this policy is cancelled, nonrenewed or voided, the interest of any lienholder under this
    agreement will also terminate.

    OTHER SOURCES OF RECOVERY

    If other sources of recovery also cover the loss, we will pay only our share of the loss.
    Our share is the proportion that our limit of liability bears to the total of all applicable
    limits. However, any insurance we provide for a non-owned auto, or trailer not shown
    on the declarations page, will be excess over any other collectible source of recovery
    including, but not limited to:
    1.	any coverage provided by the owner of the non-owned auto or trailer;
    2.	any other applicable physical damage insurance; and
    3.	any other source of recovery applicable to the loss.

    APPRAISAL

    If we cannot agree with you on the amount of a loss, then we or you may demand
    an appraisal of the loss. However, mediation, if desired, must be requested prior to
    demanding appraisal. Within 30 days of any demand for an appraisal, each party shall
    appoint a competent and impartial appraiser and shall notify the other party of that ap-
    praiser’s identity. The appraisers will determine the amount of loss. If they fail to agree,
    the disagreement will be submitted to an impartial umpire chosen by the appraisers,
    who is both competent and a qualified expert in the subject matter. If the two appraisers
    are unable to agree upon an umpire within 15 days, we or you may request that a judge
    of a court of record, in the county where you reside, select an umpire. The appraisers
    and umpire will determine the amount of loss. The amount of loss agreed to by both
    appraisers, or by one appraiser and the umpire, will be binding. You will pay your ap-
    praiser’s fees and expenses. We will pay our appraiser’s fees and expenses. All other
    expenses of the appraisal, including payment of the umpire if one is selected, will be
    shared equally between us and you. Neither we nor you waive any rights under this
    policy by agreeing to an appraisal.

                      PART V—ROADSIDE ASSISTANCE COVERAGE

    INSURING AGREEMENT

    If you pay the premium for this coverage, we will pay for our authorized service represen-
    tative to provide the following services when necessary due to a covered emergency:
    1.	towing of a covered disabled auto to the nearest qualified repair facility; and
    2.	labor on a covered disabled auto at the place of disablement.
                                                34
      a covered disabled autoDoc
ase:If1:19-cv-02965-JG        is towed to anyFiled:
                                   #: 1-1     place other than the 39
                                                     12/23/19      nearest qualified
                                                                      of 51.         repair #: 5
                                                                                PageID
     facility, you will be responsible for any additional charges incurred.

     ADDITIONAL DEFINITIONS

     When used in this Part V:
     1.	“Covered disabled auto” means a covered auto for which this coverage has
         been purchased that sustains a covered emergency.
     2.	“Covered emergency” means a disablement that is a result of:
         a.	mechanical or electrical breakdown;
         b.	battery failure;
         c.	insufficient supply of fuel, oil, water, or other fluid;
         d.	flat tire;
         e.	lock-out; or
         f.	entrapment in snow, mud, water or sand within 100 feet of a road or highway.

     EXCLUSIONS—READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EX-
     CLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART V.

     Coverage under this Part V will not apply to:
     1.	more than three covered emergencies for any single covered auto in a six-month
          period;
     2.	the cost of purchasing parts, fluid, lubricants, fuel, or replacement keys, or the labor
          to make replacement keys;
     3.	installation of products or material not related to the disablement;
     4.	labor not related to the disablement;
     5.	labor on a covered disabled auto for any time period in excess of 60 minutes per
          disablement;
     6.	towing or storage related to impoundment, abandonment, illegal parking, or other
          violations of law;
     7.	assistance with jacks, levelers, airbags or awnings;
     8.	labor or repair work performed at a service station, garage, or repair shop;
     9.	auto storage charges;
     10.	disablement that occurs on roads not regularly maintained, sand beaches, open
          fields, or areas designated as not passable due to construction, weather, or earth
          movement;
     11.	mounting or removing of snow tires or chains;
     12.	tire repair;
     13.	disablement that results from an intentional or willful act or action by you, a rela-
          tive, a rated resident, or the operator of a covered disabled auto, with the intent
          of causing such disablement;
     14. any covered auto while being used in connection with ride-sharing activity;
     15.	any covered auto while being used in connection with a personal vehicle shar-
          ing program. However, this shall not apply when a covered auto is being used by
          you, a relative, or a rated resident; or
     16.	a trailer.
                                                 35
ase:UNAUTHORIZED  SERVICE
     1:19-cv-02965-JG  DocPROVIDER
                            #: 1-1 Filed: 12/23/19 40 of 51. PageID #: 5

   When service is rendered by a provider in the business of providing roadside assistance
   and towing services, other than one of our authorized service representatives, we will
   pay only reasonable charges, as determined by us, for:
   1.	towing of a covered disabled auto to the nearest qualified repair facility; and
   2.	labor on a covered disabled auto at the place of disablement;
   which is necessary due to a covered emergency.

   OTHER INSURANCE

   Any coverage provided under this Part V for service rendered by an unauthorized ser-
   vice provider will be excess over any other collectible insurance or towing protection
   coverage.

                PART VI—DUTIES IN CASE OF AN ACCIDENT OR LOSS

   For coverage to apply under this policy, you or the person seeking coverage must
   promptly report each accident or loss even if you or the person seeking coverage is
   not at fault. You or the person seeking coverage must provide us with all accident/loss
   information, including time, place, and how the accident or loss happened. You or the
   person seeking coverage must also obtain and provide us the names and addresses of
   all persons involved in the accident or loss, the names and addresses of any witnesses,
   and the license plate numbers of the vehicles involved.

   If you or the person seeking coverage cannot identify the owner or operator of a vehicle
   involved in the accident, or if theft or vandalism has occurred, you or the person seeking
   coverage must notify the police within 24 hours or as soon as practicable.

   A person seeking coverage must:
   1.	cooperate with us in any matter concerning a claim or lawsuit;
   2.	provide any written proof of loss we may reasonably require;
   3.	allow us to take signed and recorded statements, including sworn statements and
       examinations under oath, which we may conduct outside the presence of you or
       any other person claiming coverage, and answer all reasonable questions we may
       ask and provide any documents, records, or other tangible items that we request,
       when, where, and as often as we may reasonably require;
   4.	promptly call to notify us about any claim or lawsuit and send us any and all legal
       papers relating to the claim or suit;
   5.	attend hearings and trials as we require;
   6.	take reasonable steps after a loss to protect the covered auto, or any other vehicle
       for which coverage is sought, from further loss. We will pay reasonable expenses
       incurred in providing that protection. If failure to provide such protection results in
       further loss, any additional damages will not be covered under this policy;
   7.	allow us to have the damaged covered auto, or any other damaged vehicle for
       which coverage is sought, inspected and appraised before its repair or disposal;
                                               36
ase:8.	submit to medical examinations
     1:19-cv-02965-JG        Doc #: 1-1at our expense
                                           Filed:  12/23/19      weof
                                                      by doctors41  select
                                                                      51.asPageID
                                                                            often as #: 5
        we may reasonably require; and
    9.	authorize us to obtain medical and other records.

                             PART VII—GENERAL PROVISIONS

    POLICY PERIOD AND TERRITORY

    This policy applies only to accidents and losses occurring during the policy period shown
    on the declarations page and that occur within a state, territory or possession of the
    United States of America, or a province or territory of Canada, or while a covered auto
    or trailer shown on the declarations page is being transported between their ports.

    CHANGES

    This policy contract, your insurance application (which is made a part of this policy as if
    attached hereto), the declarations page, and all endorsements to this policy issued by
    us, contain all the agreements between you and us. Subject to the following, the terms
    of this policy may not be changed or waived except by an endorsement issued by us.

    The premium for this policy is based on information we received from you and other
    sources. You agree to cooperate with us in determining if this information is correct and
    complete, and to promptly notify us if it changes during the policy period. If this informa-
    tion is incorrect, incomplete, or changes during the policy period, you agree that we
    may adjust your policy information and premium accordingly. Changes that may result
    in a premium adjustment are contained in our rates and rules. These include, but are
    not limited to, you, a relative, or a rated resident obtaining a driver’s license or opera-
    tor’s permit, or changes in:
    1.	the number, type or use classification of covered autos;
    2.	the persons who regularly operate a covered auto;
    3.	the persons of legal driving age residing in your household;
    4.	the residents in your household;
    5.	an operator’s marital status;
    6.	 your mailing address and your residence address;
    7.	the principal garaging address of any covered auto;
    8.	coverage, deductibles, or limits of liability; or
    9.	rating territory or discount eligibility.

    The coverage provided in your policy may be changed only by the issuance of a new
    policy or an endorsement by us. However, if during the policy period we broaden any
    coverage afforded under the current edition of your policy without additional premium
    charge, that change will automatically apply to your policy as of the date the coverage
    change is implemented in your state.

    If you ask us to delete a vehicle from this policy, no coverage will apply to that vehicle
    as of the date and time you ask us to delete it.
                                                37
ase:DUTY TO REPORT CHANGES
     1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 42 of 51. PageID #: 5
   You must promptly report to us all changes, including additions and deletions, in policy
   information. This includes, but is not limited to, changes in:
   1.	 your mailing address or your residence address;
   2.	the principal garaging address of any covered auto;
   3.	the residents in your household;
   4.	the persons of legal driving age residing in your household;
   5.	the persons who regularly operate a covered auto;
   6.	an operator’s marital status; or
   7.	the driver’s license or operator’s permit status of you, a relative, or a rated resident.

   SETTLEMENT OF CLAIMS

   We may use estimating, appraisal, or injury evaluation systems to assist us in adjust-
   ing claims under this policy and to assist us in determining the amount of damages,
   expenses, or loss payable under this policy. Such systems may be developed by us or a
   third party and may include computer software, databases, and specialized technology.

   TERMS OF POLICY CONFORMED TO STATUTES

   If any provision of this policy fails to conform to the statutes of the state listed on your
   application as your residence, the provision shall be deemed amended to conform to
   such statutes. All other provisions shall be given full force and effect. Any disputes as to
   the coverages provided or the provisions of this policy shall be governed by the law of
   the state listed on your application as your residence.

   TRANSFER OF INTEREST

   This policy may not be assigned without our written consent. However, we will not
   prohibit an insured’s option to assign their rights and benefits post loss. However, if a
   named insured shown on the declarations page dies, this policy will provide coverage
   until the end of the policy period for the legal representative of the named insured, while
   acting as such, and for persons covered under this policy on the date of the named
   insured’s death.

   FRAUD OR MISREPRESENTATION

   This policy was issued in reliance upon the accuracy and truthfulness of information
   provided on your insurance application. We may void this policy at any time, including
   after the occurrence of an accident or loss, if you:
   1.	made incorrect or untrue statements or representations to us with regard to any
        material fact or circumstance;
   2.	concealed or misrepresented any material fact or circumstance; or
   3.	engaged in fraudulent conduct;
   at the time of application. This means that we will not be liable for any claims or dam-
   ages that would otherwise be covered.
                                                38
ase:Any changes we make at your
     1:19-cv-02965-JG      Docrequest
                                #: 1-1toFiled:
                                        this policy after inception
                                                  12/23/19      43 will
                                                                    of be
                                                                        51.made in reli- #: 5
                                                                             PageID
     ance upon information you provide. If you:
     1.	make incorrect statements or representations to us with regard to any material fact
          or circumstance;
     2.	conceal or misrepresent any material fact or circumstance; or
     3.	engage in fraudulent conduct;
     in connection with a requested change we may void the policy or reform it as it existed
     immediately prior to the requested change. We may do this at any time, including after
     the occurrence of an accident or loss.

     When we have not voided or reformed the policy, we may still deny coverage for an
     accident or loss if you, in connection with the policy application, in connection with any
     requested change, or at any time during the policy period, have concealed or misrepre-
     sented any material fact or circumstance or engaged in fraudulent conduct and that con-
     cealment, misrepresentation, or fraudulent conduct was material to a risk we assumed.

     We may deny coverage for an accident or loss if you or a person seeking coverage has
     concealed or misrepresented any material fact or circumstance, or engaged in fraudu-
     lent conduct, in connection with the occurrence of a loss, or the presentation or settle-
     ment of a claim.

     PAYMENT OF PREMIUM AND FEES

     If your initial premium payment is by check, draft, electronic funds transfer, or simi-
     lar form of remittance, coverage under this policy is conditioned on payment to us by
     the financial institution. If the financial institution upon presentment does not honor the
     check, draft, electronic funds transfer, or similar form of remittance, this policy shall be
     deemed void from its inception, unless the nonpayment is cured within the earlier of:
     1. 5 days after actual notice by certified mail is received by you; or
     2. 15 days after notice is sent to you by certified or registered mail.

     If we deem the policy void from its inception, we will not be liable under this policy for
     any claims or damages that would otherwise be covered if the check, draft, electronic
     funds transfer, or similar form of remittance had been honored by the financial institution.
     Any action by us to present the remittance for payment more than once shall not affect
     our right to void this policy.

     In addition to premium, fees may be charged on your policy. We may charge fees for
     installment payments, late payments, and other transactions. Payments made on your
     policy will be applied first to fees, then to premium due.

     If a required premium is not paid when due, or by the end of any grace period if we
     agree to grant a grace period, this policy will lapse as of the due date of the overdue
     premium. If we offer to renew or continue this policy, and you fail to pay the required pre-
     mium when due, this policy will automatically terminate at the end of the policy period
     unless we elect to reinstate the policy without a lapse. Your failure to pay the required
     renewal premium means that you have declined our offer.
                                                 39
ase:CANCELLATION
     1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 44 of 51. PageID #: 5

   You may cancel this policy during the policy period by calling or writing us and stating
   the future date you wish the cancellation to be effective. However, if your policy pro-
   vides personal injury protection coverage, property damage liability, or both, you may
   not cancel your policy during the first two months immediately following the effective
   date of the initial policy period except:
   1. upon total destruction of the covered auto;
   2. upon transfer of ownership of the covered auto;
   3. after the purchase of another policy or binder covering the covered auto; or
   4. as provided in the Rate Increases provision under this Part VII.

   Upon receipt of a written request, the named insured may cancel this policy within the
   first 60 days of the initial policy period if the named insured is a member of the United
   States Armed Forces and is called to or on active duty outside the United States in an
   emergency situation.

   We may cancel this policy during the policy period by mailing a notice of cancellation
   to the named insured shown on the declarations page at the last known address ap-
   pearing in our records.

   We will give at least 10 days notice of cancellation if the policy is cancelled for nonpay-
   ment of premium.

   We will give at least 45 days notice of cancellation in all other cases.

   During the first 60 days immediately following the effective date of the initial policy peri-
   od, we may cancel your policy for nonpayment of premium if the reason for the cancel-
   lation is the issuance of a check for the premium that is dishonored for any reason or for
   any other type of premium payment that was subsequently determined to be rejected
   or invalid. If your policy has been in effect for less than 60 days, we may also cancel for
   reasons other than nonpayment of premium

   After this policy is in effect for 60 days, or if this is a renewal or continuation policy, we
   may cancel only for one or more of the following reasons:
   1.	nonpayment of premium;
   2.	material misrepresentation or fraud by you with respect to any material fact in the
        procurement, continuation, change, or renewal of this policy;
   3.	material misrepresentation or fraud in the submission of any claim under this policy;
        or
   4.	the driver’s license or motor vehicle registration of the named insured or of any
        other operator who either resides in the same household or customarily operates
        a covered auto has been under suspension or revocation during the initial policy
        period or the 180 days immediately preceding its effective date, or if the policy is a
        renewal, during the renewal policy period.

                                                40
ase:We will not cancel this policy
    1:19-cv-02965-JG           Doc based on the
                                     #: 1-1     lawful 12/23/19
                                             Filed:    use, possession,
                                                                  45 of or 51.
                                                                           ownership
                                                                               PageIDof a #: 5
     firearm or ammunition by an insured or household member of an insured.

     United States postal proof of mailing, or certified or registered mailing will be sufficient
     proof of notice. If this policy is cancelled, coverage will not be provided as of the effec-
     tive date and time shown in the notice of cancellation. For purposes of cancellation, this
     policy is neither severable nor divisible. Any cancellation will be effective for all cover-
     ages for all persons and all vehicles.

     CANCELLATION REFUND

     Upon cancellation, you may be entitled to a premium refund. However, our making or
     offering of a refund is not a condition of cancellation.

     If this policy is cancelled, any refund due will be computed on a daily pro rata basis.

     If we cancel this policy, or if the cancellation is for nonpayment of premium, any refund
     due will be mailed within 15 days of the effective date of the policy cancellation.

     If you cancel your policy, or if the named insured is a service member, as defined in
     Florida Statute §250.01, and he or she cancels due to being called to active duty or
     being transferred by the United States Armed Forces to a location where the insurance
     is not required, any refund due will be mailed within 30 days of the effective date of the
     policy cancellation. We may require a service member to present us proof as outlined
     in Florida Statute §627.7283.

     RATE INCREASES

     If we determine that, in accordance with our rate filings and the applicable laws of
     Florida, you have been charged a premium that is incorrect for the coverage set forth in
     your application, we will provide notice to you of the amount of additional premium due
     and that you have the following options:
     1. you have a period of 10 days, or longer if specified by us, from receipt of the notice
          to pay the additional amount of premium due and maintain your policy in force;
     2. you have a period of 10 days, or longer if specified by us, from receipt of the notice
          to cancel the policy and demand a refund of any unearned premiums; or
     3.	if you fail to timely respond to the notice, we shall cancel the policy and return any
          unearned premium to you. The date of the cancellation will be stated in the notice
          and will not be less than 14 days after the date of the notice.

     Any refund due under this provision will be calculated on a daily pro rata basis.

     NONCANCELABLE POLICY

     If this policy is issued for the purpose of providing proof of compliance with Florida
     Statute §627.7275(2)(a), as amended, in order to reinstate driving privileges following
                                                 41
ase:a1:19-cv-02965-JG
      suspension or revocation due#:
                             Doc  to 1-1
                                     failureFiled:
                                             to maintain the required
                                                    12/23/19      46 security,
                                                                      of 51. the policy #: 5
                                                                               PageID
     may not be cancelled for any reason for the remainder of the policy period once the
     policy has been in effect for 60 days. After that point, any coverage under this policy for
     bodily injury liability, property damage liability, and personal injury protection may not
     be reduced below the minimum limits required by Florida law during the policy period.

     NONRENEWAL

     If neither we nor one of our affiliates offers to renew or continue this policy, we will mail
     notice of nonrenewal to the named insured shown on the declarations page at the last
     known address appearing in our records. United States postal proof of mailing, or certi-
     fied or registered mailing will be sufficient proof of notice. Notice will be mailed at least
     45 days before the end of the policy period.

     We will not nonrenew this policy based on the lawful use, possession, or ownership of a
     firearm or ammunition by an insured or a household member of an insured.

     We will not fail to renew this policy based on if the insured has had only one accident in
     which he or she was at fault within the current three-year period.

     We will not refuse to renew this policy solely because the insured committed a noncrimi-
     nal traffic infraction unless the infraction is:
     1.	a second infraction committed within an 18-month period, or a third or subsequent
          infraction committed within a 36-month period; or
     2.	a violation of Florida Statute §316.183, when such violation is a result of exceeding
          the lawful speed limit by more than 15 miles per hour.

     AUTOMATIC TERMINATION

     If we or an affiliate offers to renew or continue this policy and you or your representative
     does not accept, this policy will automatically terminate at the end of the current policy
     period. Failure to pay the required renewal or continuation premium when due will mean
     that you have not accepted our offer.

     If you obtain other insurance on a covered auto, any similar insurance provided by this
     policy will terminate as to that covered auto on the effective date of the other insurance.

     If a covered auto is sold or transferred to someone other than you, a relative, or a
     rated resident, any insurance provided by this policy will terminate as to that covered
     auto on the effective date of the sale or transfer.

     LEGAL ACTION AGAINST US

     We may not be sued unless there is full compliance with all the terms of this policy.


                                                  42
ase:We may not be sued for payment
    1:19-cv-02965-JG         Doc #:under
                                     1-1 Part I—Liability
                                          Filed:          To Others
                                                   12/23/19      47until
                                                                    of the
                                                                         51.obligation
                                                                              PageID   of #: 5
     an insured person under Part I to pay is finally determined either by judgment after trial
     against that person or by written agreement of the insured person, the claimant, and us.
     No one will have any right to make us a party to a lawsuit to determine the liability of an
     insured person.

     As a condition precedent to filing any legal action for benefits under Part II(A)–Personal
     Injury Protection Coverage or for medical payment benefits under Part II(B)—Medical
     Payments, written notice of intent to initiate litigation must be provided to us in accor-
     dance with the requirements set forth in the “Demand Letter” provisions of the “Florida
     Required Personal Injury Protection Benefits” statute. Therefore, we may not be sued
     for payment under Part II(A) or Part II(B) unless provisions of the Florida statute have
     been fully complied with.

     If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any
     purpose, including evidence for any civil or criminal proceeding.

     OUR RIGHTS TO RECOVER PAYMENT

     We are entitled to the rights of recovery that the insured person to whom payment was
     made has against another, to the extent of our payment. That insured person may
     be required to sign documents related to the recovery and must do whatever else we
     require to help us exercise those recovery rights, and do nothing after an accident or
     loss to prejudice those rights. If necessary to protect our subrogation rights following an
     accident, the insured person must file suit against a liable person or organization within
     the time period specified by the applicable statute of limitations.

     However, we may not assert rights of recovery against the owner or operator of an
     “uninsured motor vehicle,” as defined in Part III—Uninsured Motorist Coverage, if the in-
     sured person under Part III provides us with written notice by certified or registered mail
     at least 30 days prior to entering into a settlement that an offer of settlement has been
     made by, or on behalf of, the owner or operator of the “uninsured motor vehicle” and we
     do not elect to pay to the insured person an amount equal to the amount offered in full
     settlement by, or on behalf of, the owner or operator of the “uninsured motor vehicle.”

     When an insured person has been paid by us and also recovers from another, the
     amount recovered will be held by the insured person in trust for us and reimbursed to us
     to the extent of our payment. If we are not reimbursed, we may pursue recovery of that
     amount directly against that insured person. However, this shall not apply to any pay-
     ment made by us under Part II(A)—Personal Injury Protection Coverage of this policy
     for personal injury protection benefits required under the Florida Motor Vehicle No-Fault
     Law, as amended.

     If we elect to exercise our rights of recovery against another, we will also attempt to
     recover any deductible incurred by an insured person under this policy unless we are
     specifically instructed by that person not to pursue the deductible. We have no obligation
     to pursue recovery against another for any loss not covered by this policy.
                                                 43
ase:We reserve the right to compromise
    1:19-cv-02965-JG         Doc #: 1-1or Filed:
                                          settle the12/23/19
                                                     deductible 48
                                                                andof
                                                                    property damage #: 6
                                                                      51. PageID
    claims against the responsible parties for less than the full amount. We also reserve the
    right to incur reasonable expenses and attorney fees in pursuit of the recovery.

    If the total recovery is less than the total of our payment and the deductible, we will re-
    duce reimbursement of the deductible based on the proportion that the actual recovery
    bears to the total of our payment and the deductible. A proportionate share of collection
    expenses and attorney fees incurred in connection with these recovery efforts will also
    reduce reimbursement of the deductible.

    These provisions will be applied in accordance with state law.

    JOINT AND INDIVIDUAL INTERESTS

    If there is more than one named insured on this policy, any named insured may cancel
    or change this policy. The action of one named insured will be binding on all persons
    provided coverage under this policy.

    BANKRUPTCY

    The bankruptcy or insolvency of an insured person will not relieve us of any obligations
    under this policy.

    MEDIATION

    Either we or you may request mediation of a claim for:
    1.	bodily injury in the amount of $10,000 or less under Part I—Liability To Others,
        Part II(A)—Personal Injury Protection Coverage, Part II(B)—Medical Payments
        Coverage, or Part III—Uninsured Motorist Coverage of this policy; or
    2.	property damage under Part I—Liability To Others or Part IV—Damage To A Ve-
        hicle.

    A demand for mediation shall be filed with the Florida Department of Financial Services
    on a form which may be obtained from the Department. The demand must state why
    mediation is being requested and the issue in dispute. A demand may not be made after
    suit has been filed relating to the same facts already mediated.

    Only one mediation may be requested for each claim unless the parties agree to further
    mediation. The mediator shall be selected by the Department at random. Each party
    may reject one mediator selected by the Department, either before or after the other
    party has rejected a mediator. The mediation shall be conducted informally, and may be
    held by telephone if agreed to by the mediator and the parties. The date, time, and place
    of the mediation conference shall be set by the mediator and shall be held no later than
    45 days following the demand for mediation. All persons participating in the mediation
    must have the authority to make a binding decision. All parties must act in good faith
    throughout the mediation. Disclosures and statements made during mediation shall not
                                                44
ase:be deemed admissions in Doc
     1:19-cv-02965-JG       any subsequent action or
                                 #: 1-1 Filed:       proceeding49
                                                  12/23/19     relating to thePageID
                                                                   of 51.      claim or #: 6
     cause of action giving rise to the claim. The costs of mediation shall be shared equally
     by the parties unless the mediator determines that one party has not mediated in good
     faith. Any lawsuit regarding a mediated dispute must be filed as required under the
     “Limitations of Actions” statutes or within 60 days after the conclusion of the mediation
     process, whichever is later.




                                                45
ase: 1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 50 of 51. PageID #: 6
              Case: 1:19-cv-02965-JG Doc #: 1-1 Filed: 12/23/19 51 of 51. PageID #:Policy
                                                                                     63Number: <Policy Number>
                                                                                                                   <Named Insd Full Name>
                                                                                                           <* Second Named Insd Full Name>
                                                                                                      APPROVED        Page <1X> of <2X>
                                                                                              Date Received:     Date Of Action:
                                                                                                   8/28/2018 09/6/2018
                                                                                          FL OFFICE OF INSUR
Florida Policy Endorsement                                                                                      ANCE REGULATION


Your policy is amended as follows:

The Exclusions in PART III—Uninsured Motorist Coverage are deleted and replaced by the following:

EXCLUSIONS—READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EXCLUSION APPLIES, COVERAGE WILL NOT BE
AFFORDED UNDER THIS PART III.

Coverage under this Part III will not apply:
1. to bodily injury sustained by any person while using or occupying:
     a. a covered auto while being used:
        (i) to carry persons or property for compensation or a fee;
        (ii) for retail or wholesale delivery, including, but not limited to, the pickup, transport or delivery of magazines,
               newspapers, mail or food; or
        (iii) for ride-sharing activity.
        This exclusion does not apply to shared-expense car pools; or
    b. a motor vehicle that is owned by you or a relative. This exclusion does not apply:
        (i)    to a covered auto that is insured under this Part III; or
        (ii) if you have elected stacked uninsured motorist coverage;
2. to bodily injury sustained by you, a relative, or a rated resident while using any vehicle, other than a covered auto,
    without the permission of the owner of the vehicle or the person in lawful possession of the vehicle;
3. directly or indirectly to benefit any insurer or self-insurer under any of the following or similar laws:
    a. workers' compensation law; or
    b. disability benefits law;
4. to any punitive or exemplary damages; or
5. to bodily injury sustained by any person if that person or the legal representative of that person settles without our written
    consent, unless our right to recover payment has not been prejudiced by such settlement. However, this exclusion does not
    apply to a settlement to which we have consented with the insurer of a vehicle described in section 3.c. of the definition of an
    uninsured motor vehicle.

Form A261 FL (08/18)




                                                                                                                           4
                                                                                                                           6
